                                        UNITED STATES BANKRUPTCY COURT
                                          EASTERN DISTRICT OF MICHIGAN

                                          COVER SHEET FOR AMENDMENTS
                                                 Second Amendments


 Case Name: Unear Mold &En&ineenn^LLC_                               Case No.: 21-42617-mar


 DESCRIBE INFORMATION BEING AMENDED BY CHECKING APPIICABLE BOXfES) BELOW:

 Q Amendment to Petition:
             a Name Q Debtor(s) Mailing Address Q Alias
             a Signature Q Complying with Order Directing the Filing of Official Form(s)
 G| Summary of Your Assets and Liabilities and Certain Statistical Information
 GB Statement of Financial Affairs
 a Schedules and List of Creditors:
    a Schedule A/B
    a Schedule C Q Debtor 2 Schedule C
    ^ List of Creditors Q Schedule D IgTSchedule E/F and
          3( Add creditor(s), provide address of creditor already on the List of Creditors, change amount or
             classification of debt - $32.00 Fee Required, or
          ^ Change address of a creditor already on the List of Creditors - No Fee Required
    a Schedule G
    a Schedule H
    a Schedule I
    a Schedule J
    a Schedule J-2

   )^r|E^IJise.^<|'2^ran^c^<:ti,jO!nis^
Additional Details ofAmendment(s): (l)AddMeadowori<s,LLC, Umiirst Corporation, the American Arbitratiol
Association and Michael Leib, Leib APR. L.LC, as Schedule F creditors, (2) correct the addresses of 4 creditors J
and (3) to correct the attachment of payments made to creditors intiie 90 days priQrtofilmglheJ'etition^a^
to the Statement of Financial Affairs (Question No. 3). ,_,„_,_,




^      DECLARATION OF ATTORNEY: I declare that the above information contained on this cover sheet may be
       relied upon by the Clerk of the Court as a complete and accurate summary of the information contained in
     the documents attached.
Date _
      s'' ?-^^1 |siena^^--^7//^—
•*•I AFRRMAfibN OF DEBTOR(^l>6eclare under pgtialtyof^rjurythat I have read this cover sheet and the
       attached schedules, lists, statements, etc., gss^ that ^hey are true and correct to the best of my knowledge,
     j information and belief. /^\ /f j /
-D°U^7/^,^) I S16nat"r<
                                                           1
         21-42617-mar         Doc 71      Filed 05/07/21       Entered 05/07/21 12:40:31            Page 1 of 44
                                    CORRECTIONS TO THE LIST OF CREDITORS

 Use this section to make corrections to the name(s) and address(es) of any creditor(s) listed on the current
 schedules and List of Creditors.

 PREVIOUS NAME/ADDRESSOF CREDITOR:                          PLEASE CHANGE TO:


 In-Mold Solutions, LLC                                     In-Mold Solutions, LLC
 14201 Thompson Dr.                                         7230 Cesta Way Drive, NE
 Lowell, MI 49221-9139                                      Rockford, MI 49341

 PREVIOUS NAME/ADDRESS OF CREDITOR:                         PLEASE CHANGE TO:

Manuela Landgraf                                           Manuela Landgraf
235N.CochranAve.                                           120 /2 S. Sheldon
Charlotte, MI 48813                                        Charlotte, MI 48813



 PREVIOUS NAME/ADDRESSOF CREDITOR:                          PLEASE CHANGE TO:
Adam Burrows                                               Adams Burrows

30800 South Hill Road                                      12890 Burgandy Dr.
New Hudson, MI 48165                                       South Lyon, MI 48178



 PREVIOUS NAME/ADDRESSOF CREDITOR:                          PLEASE CHANGE TO:
David Myers                                                David Myers
17467 Cedarlake Circle                                     11595 N. Shore Dr.
Northville,MI48168                                         WhitmoreLake,MI48189




                                    ADDITIONS TO THE LIST OF CREDITORS

 Use this section to identify creditors added to the schedules and List of Creditors.

 NAME OF CREDITOR:            Meadoworks, LLC

 ADDRESS:                     1051 Perimeter Drive, Ste. 525
                              Schaumburg, Illinois 60173




          21-42617-mar       Doc 71    Filed 05/07/21 2Entered 05/07/21 12:40:31        Page 2 of 44
NAME OF CREDITOR:      William M. Ejzak

ADDRESS:               233 South Wacker Drive, Ste. 6159
                       Chicago, Illinois 60606




NAME OF CREDITOR:      Unifirst Corporation

ADDRESS:               1300 Auburn Road
                       Pontiac. Ml 48342



NAME OF CREDITOR:      Michael Leib

ADDRESS:               Leib ADR, LLC
                       6632 Telegraph Road, Ste. 293
                       Bloomfield Hills, Ml 48301-3012



NAME OF CREDITOR:      American Arbitration Association

ADDRESS:               2200 Century Parkway, Ste. 300
                       Atlanta, GA 30345




       21-42617-mar   Doc 71   Filed 05/07/21 3Entered 05/07/21 12:40:31   Page 3 of 44
                                                                                                                                                 5/06/21 5:30PM


  Fill in this information to identify the case:

  Debtor name Linear Mold & Engineering, LLC
  United States Bankruptcy Court for the: EASTERN DISTRICT OF MICHIGAN

  Case number (if known) 21-42617
                                                                                                                               D Check if this is an
                                                                                                                                  amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-lndividuals                                                                                             12/15

              Summary of Assets

 1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

        1a. Real property:
           Copy line 88 from Schedule A/B...................................................................                       $                   0.00

        1b. Total personal property:
           Copy line 91A from Schedule A/B.................................................................                        $       1,748,224.60

       1c. Total of all property:
          Copy line 92 from Schedule A/B..................................................................                         $       1,748,224.60


              Summary of Liabilities


 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
      Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D.....                             $ 1,117,945.02


 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F.........................                                 $           13,650.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
          Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F...                                     +$ 3,308,233.07


4. Total liabilities ....
       Lines 2+ 3a + 3b
                                                                                                                                $ 4,439,828.09




Official Form 206Sum Summary of Assets and Liabilities for Non-lndividuals                                                                         page 1
                21-42617-mar                    Doc 71
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Filed 05/07/21                  Entered 05/07/21 12:40:31   Page 4 of 44
                                                                                                                                       Best Case Bankruptcy
                                                                                                                                                            5/06/21 5;30PM


 Fill in this information to identify the case;

 Debtor name Linear Mold & Engineering, LLC

 United States Bankruptcy Court for the: EASTERN DISTRICT OF MICHIGAN

 Case number (if known) 21-42617
                                                                                                                                        a Check if this is an
                                                                                                                                           amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                            12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts orunexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

           List All Creditors with PRIORITY Unsecured Claims

    1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
        D No. Go to Part 2.
        ' Yes. Go to line 2.

     2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
        with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                Total claim          Priority amount


         Priority creditor's name and mailing address          As of the petition filing date, the claim is:                           Unknown Unknown
        Boers, Michael                                         Check all that apply.
        302 W. Front Street                                     D Contingent
        Grand Ledge, Ml 48837                                   D Unliquidated
                                                               D Disputed

         Date or dates debt was incurred                       Basis for the claim:
        March 19, 2021                                         Wages
         Last 4 digits of account number                       Is the claim subject to offset?
         Specify Code subsection of PRIORITY                   • No
        unsecured claim: 11 U.S.C. § 507(a) (4)
                                                               D Yes


        Priority creditor's name and mailing address           As of the petition filing date, the claim is:                          Unknown Unknown
        Burrows, Adam                                          Check all that apply.
        30800 South Hill Road                                  D Contingent
        New Hudson, Ml 48165                                   D Unliquidated
                                                               D Disputed

        Date or dates debt was incurred                        Basis for the claim:
        March 19, 2021                                         Wages
        Last 4 digits of account number                        Is the claim subject to offset?
        Specify Code subsection of PRIORITY                    • No
        unsecured claim: 11 U.S.C. § 507(a) (4)
                                                               D Yes




Official Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims                                                                                      page 1 of 20
             21-42617-mar                  Doc 71           Filed 05/07/21
Software Copyright (c) 1996-2021 Best Case, LLC-www.bestcase.com 26195                    Entered 05/07/21 12:40:31                   Page 5 of 44    Best Case Bankruptcy
                                                                                                                                                       5/06/21 5:30PM


 Debtor Linear Mold & Engineering, LLC                                                                     Case number (if known)   21-42617
              Name

           Priority creditor's name and mailing address            As of the petition filing date, the claim is:                        Unknown Unknown
           Coats, John                                             Check all that apply.
           1651 Lansing Road                                       D Contingent
           Charlotte, Ml 48813                                     D Unliquidated
                                                                   D Disputed

           Date or dates debt was incurred                         Basis for the claim:
           March 19, 2021                                          Wages
           Last 4 digits of account number                         Is the claim subject to offset?
           Specify Code subsection of PRIORITY                     • No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                   D Yes

           Priority creditor's name and mailing address            As of the petition filing date, the claim is:                        Unknown Unknown
           Dickerson, David                                        Check all that apply.
          20409 Luckey Road                                        D Contingent
          Pemberville, OH 43450                                    D Unliquidated
                                                                   D Disputed

           Date or dates debt was incurred                         Basis for the claim:
          March 19, 2021                                           Wages
           Last 4 digits of account number                         Is the claim subject to offset?
          Specify Code subsection of PRIORITY                      • No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                   D Yes

           Priority creditor's name and mailing address            As of the petition filing date, the claim is:                        Unknown Unknown
          Eitniear, Ike                                            Check all that apply.
          564 Elm Street                                           D Contingent
          Vermontville, Ml 49096                                   D Unliquidated
                                                                   D Disputed

           Date or dates debt was incurred                         Basis for the claim:
          March 19, 2021                                           Wages
           Last 4 digits of account number                         Is the claim subject to offset?
          Specify Code subsection of PRIORITY                      • No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                   D Yes

          Priority creditor's name and mailing address             As of the petition filing date, the claim is:                        Unknown Unknown
          Fanfair, Michael G.                                      Check all that apply.
          2482 Burwood Court                                       D Contingent
          Highland, Ml 48357                                       D Unliquidated
                                                                   D Disputed

          Date or dates debt was incurred                          Basis for the claim:
          March 19, 2021                                           Wages
          Last 4 digits of account number                          Is the claim subject to offset?
          Specify Code subsection of PRIORITY                      • No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                   D Yes




Official Form 206 E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 2 of 20
               21-42617-mar                  Doc 71          Filed 05/07/21
Software Copyright (c) 1996-2021 Best Case, LLC-www.bestcase.com                              Entered 05/07/21 12:40:31                 Page 6 of 44
                                                                                                                                                Best Case Bankruptcy
                                                                                                                                                          5/06/21 5:30PM


  Debtor Linear Mold & Engineering, LLC                                                                      Case number (if known)   21-42617
               Name

           Priority creditor's name and mailing address              As of the petition filing date, the claim is:                        Unknown Unknown
           Gonzales, Josef                                           Check all that apply.
           765 3rd Avenue                                            D Contingent
           Pontiac, Ml 48340                                         D Unliquidated
                                                                     D Disputed

           Date or dates debt was incurred                           Basis for the claim:
           March 19, 2021                                            Wages
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                       • No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                     D Yes


           Priority creditor's name and mailing address              As of the petition filing date, the claim is:                        Unknown Unknown
           Haglund, Joseph                                           Check all that apply.
           33639 Beechnut Street                                     D Contingent
           Westland,MI48186                                          D Unliquidated
                                                                     D Disputed

           Date or dates debt was incurred                           Basis for the claim:
           March 19, 2021                                            Wages
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                       • No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                     D Yes


           Priority creditor's name and mailing address              As of the petition filing date, the claim is:                        Unknown Unknown
           Jones, Joshua                                             Check all that apply.
          1716 Lansing Road                                          D Contingent
          Lot 20                                                     D Unliquidated
          Charlotte, Ml 48813                                        D Disputed

           Date or dates debt was incurred                           Basis for the claim:
          March 19, 2021                                             Wages
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORIT/                       • No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                     D Yes


           Priority creditor's name and mailing address              As of the petition filing date, the claim is:                        Unknown Unknown
          Kerekes, Steven C.                                         Check all that apply.
          350 Church Street                                          D Contingent
          Apt. 5A                                                    D Unliquidated
          Olivet, Ml 49076                                           D Disputed

           Date or dates debt was incurred                           Basis for the claim:
          March 19, 2021                                             Wages
          Last 4 digits of account number                            Is the claim subject to offset?
           Specify Code subsection of PRIORITY                       • No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                     D Yes




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 20

                21-42617-mar                  Doc 71           Filed 05/07/21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                              Entered 05/07/21 12:40:31                 Page 7 ofBest
                                                                                                                                                    44Case Bankruptcy
                                                                                                                                                     5/06/21 5:30PM


  Debtor Linear Mold & Engineering, LLC                                                                     Case number (if known) 21-42617
               Name

            Priority creditor's name and mailing address            As of the petition filing date, the claim is:                     Unknown Unknown
            Kleinfelt, Kenneth                                      Check all that apply.
            43 Lake Ride Drive                                      D Contingent
           Mason, Ml 48854                                          D Unliquidated
                                                                    D Disputed

            Date or dates debt was incurred                         Basis for the claim:
           March 19, 2021                                          Wages
            Last 4 digits of account number                         Is the claim subject to offset?
           Specify Code subsection of PRIORITY                     • No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                   D Yes

            Priority creditor's name and mailing address           As of the petition filing date, the claim is:                      Unknown Unknown
           Kowalk, Douglas                                         Check all that apply.
           824 W.Shepherd                                          D Contingent
           Charlotte, Ml 48813                                     D Unliquidated
                                                                   D Disputed

           Date or dates debt was incurred                         Basis for the claim:
           March 19, 2021                                          Wages
           Last 4 digits of account number                         Is the claim subject to offset?
           Specify Code subsection of PRIORITi'                    • No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                   D Yes

           Priority creditor's name and mailing address            As of the petition filing date, the claim is:                      Unknown Unknown
           Krawczyk, James                                         Check all that apply.
           5370 E. Kinsle                                          D Contingent
           Charlotte, Ml 48813                                     D Unliquidated
                                                                   D Disputed

           Date or dates debt was incurred                         Basis for the claim:
           March 19, 2021                                          Wages
           Last 4 digits of account number                         Is the claim subject to offset?
           Specify Code subsection of PRIORITY                     • No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                   D Yes

           Priority creditor's name and mailing address            As of the petition filing date, the claim is:                      Unknown Unknown
          Kunar, Craig A.                                          Check all that apply.
          4429 Boydson Drive                                       D Contingent
          Toledo, OH 43623                                         D Unliquidated
                                                                   D Disputed

           Date or dates debt was incurred                         Basis for the claim:
          March 19, 2021                                           Wages
          Last 4 digits of account number                          Is the claim subject to offset?
          Specify Code subsection of PRIORITY                      • No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                   D Yes




Official Form 206 E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 4 of 20
                21-42617-mar                  Doc 71          Filed 05/07/21
Software Copyright (c) 1996-2021 Best Case, LLC-www.bestaase.com                              Entered 05/07/21 12:40:31               Page 8 of 44
                                                                                                                                              Best Case Bankruptcy
                                                                                                                                                          5/06/21 5:30PM


  Debtor Linear Mold & Engineering, LLC                                                                       Case number (if known)   21-42617
               Name

            Priority creditor's name and mailing address              As of the petition filing date, the claim is:                        Unknown Unknown
            Landgraf, Manuela                                         Check all that apply.
            235 N. Cochran Avenue                                     D Contingent
           Charlotte, Ml 48813                                        D Unliquidated
                                                                      D Disputed

            Date or dates debt was incurred                           Basis for the claim:
           March 19, 2021                                            Wages
            Last 4 digits of account number                           Is the claim subject to offset?
            Specify Code subsection of PRIORITf                      • No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                     D Yes


            Priority creditor's name and mailing address             As of the petition filing date, the claim is:                         Unknown Unknown
           Lawrence, Debora                                          Check all that apply.
           228 Van Lieu Street                                       D Contingent
           Charlotte, Ml 48813                                       D Unliquidated
                                                                     D Disputed

           Date or dates debt was incurred                           Basis for the claim:
           March 19, 2021                                            Wages
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                       • No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                     D Yes


           Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         Unknown Unknown
           McFee,John                                                Check all that apply.
           113 Grant Avenue                                          D Contingent
          Alma, Ml 48801                                             D Unliquidated
                                                                     D Disputed

           Date or dates debt was incurred                           Basis for the claim:
          March 19, 2021                                             Wages
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                       • No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                     D Yes


           Priority creditor's name and mailing address              As of the petition filing date, the claim is:                        Unknown Unknown
           Mead, Jennifer                                            Check all that apply.
           235 1/2 N. Cochran Avenue                                 D Contingent
          Charlotte, Ml 48813                                        D Unliquidated
                                                                     D Disputed

           Date or dates debt was incurred                           Basis for the claim:
          March 19, 2021                                             Wages
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                       • No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                     D Yes




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 5 of 20

                 21-42617-mar                  Doc 71           Filed 05/07/21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                               Entered 05/07/21 12:40:31                 Page 9 of 44
                                                                                                                                                   Best Case Bankruptcy
                                                                                                                                                       5/OG/21 5:30PM


  Debtor Linear Mold & Engineering, LLC                                                                      Case number (if known)   21-42617
               Name

            Priority creditor's name and mailing address             As of the petition filing date, the claim is:                        Unknown Unknown
            Milligan, Christina                                      Check all that apply.
            3773 Tales Road                                          D Contingent
           Mason, Ml 48854                                           D Unliquidated
                                                                     D Disputed

            Date or dates debt was incurred                          Basis for the claim:
           March 19, 2021                                           Wages
            Last 4 digits of account number                          Is the claim subject to offset?
           Specify Code subsection of PRIORITY                      • No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                    D Yes

            Priority creditor's name and mailing address            As of the petition filing date, the claim is:                         Unknown Unknown
           Myers, David                                             Check all that apply.
           17467 Cedarlake Circle                                   D Contingent
           Northville, Ml 48168                                     D Unliquidated
                                                                    D Disputed

           Date or dates debt was incurred                          Basis for the claim:
           March 19, 2021                                           Wages
           Last 4 digits of account number                          Is the claim subject to offset?
           Specify Code subsection of PRIORITY                      • No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                    D Yes

           Priority creditor's name and mailing address             As of the petition filing date, the claim is:                         Unknown Unknown
           Olivia, Sheila                                           Check all that apply.
           1615 Oak Squire Lane                                     D Contingent
           Howell, Ml 48855                                         D Unliquidated
                                                                    D Disputed

           Date or dates debt was incurred                          Basis for the claim:
          March 19, 2021                                            Wages
           Last 4 digits of account number                          Is the claim subject to offset?
           Specify Code subsection of PRIORITY                      • No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                    D Yes

           Priority creditor's name and mailing address             As of the petition filing date, the claim is:                        Unknown Unknown
          Peck, Trever R.                                           Check all that apply.
          456 North Stine Road                                      D Contingent
          Charlotte, Ml 48813                                       D Unliquidated
                                                                    D Disputed

           Date or dates debt was incurred                          Basis for the claim:
          March 19, 2021                                            Wages
           Last 4 digits of account number                          Is the claim subject to offset?
           Specify Code subsection of PRIORITY                      • No
           unsecured claim: 11 U.S.C. § 507 (a) (4)
                                                                    D Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 6 of 20

               21-42617-mar                  Doc 71           Filed 05/07/21
Software Copyright (c) 1996-2021 Best Case, LLC -www.bestcas8.com                             Entered 05/07/21 12:40:31                  Page 10 of 44
                                                                                                                                                 Best Case Bankruptcy
                                                                                                                                                    5/06/21 5:30PM


  Debtor Linear Mold & Engineering, LLC                                                                     Case number (if known) 21-42617
               Name

            Priority creditor's name and mailing address            As of the petition filing date, the claim is:                     Unknown Unknown
           Penn, Hope                                               Check all that apply.
           14196 Susanna Street                                     D Contingent
           Livonia, Ml 48154                                        D Unliquidated
                                                                    D Disputed

           Date or dates debt was incurred                          Basis for the claim:
           March 19, 2021                                          Wages
           Last 4 digits of account number                          Is the claim subject to offset?
           Specify Code subsection of PRIORITY                      • No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                   D Yes


           Priority creditor's name and mailing address            As of the petition filing date, the claim is:                      Unknown Unknown
           Richardson, Cody                                        Check all that apply.
           3716W. Jolly Road                                       D Contingent
           Apt. #8                                                 D Unliquidated
           Lansing, Ml 48911                                       D Disputed

           Date or dates debt was incurred                         Basis for the claim:
           March 19, 2021                                          Wages
           Last 4 digits of account number                         Is the claim subject to offset?
           Specify Code subsection of PRIORITY                     • No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                   D Yes


           Priority creditor's name and mailing address            As of the petition filing date, the claim is:                      Unknown Unknown
           Rivera, Nelson                                          Check all that apply.
          419E.Lovett                                              D Contingent
          Charlotte, Ml 48813                                      D Unliquidated
                                                                   D Disputed

           Date or dates debt was incurred                         Basis for the claim:
          March 19, 2021                                           Wages
           Last 4 digits of account number                         Is the claim subject to offset?
           Specify Code subsection of PRIORITY                     • No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                   D Yes


           Priority creditor's name and mailing address            As of the petition filing date, the claim is:                      Unknown Unknown
          Sinclair, Michael                                        Check all that apply.
          416 E. Lovett                                            D Contingent
          Charlotte, Ml 48813                                      D Unliquidated
                                                                   D Disputed

          Date or dates debt was incurred                          Basis for the claim:
          March 19, 2021                                           Wages
          Last 4 digits of account number                          Is the claim subject to offset?
          Specify Code subsection of PRIORITY                      • No
          unsecured claim: 11 U.S.C. § 507 (a) (4)
                                                                   D Yes




Official Form 206 E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 7 of 20

              21-42617-mar                  Doc 71          Filed 05/07/21
Software Copyright (c) 1996-2021 Best Case, LLC-www.bestcase.com                             Entered 05/07/21 12:40:31               Page 11 of 44
                                                                                                                                              Best Case Bankruptcy
                                                                                                                                                       5/06/21 5:30PM


  Debtor Linear Mold & Engineering, LLC                                                                      Case number (if known)   21-42617
               Name

            Priority creditor's name and mailing address             As of the petition filing date, the claim is:                        Unknown Unknown
            Skrip, Steven                                            Check all that apply.
            223 Prairie Street                                       D Contingent
            Charlotte, Ml 48813                                      D Unliquidated
                                                                     D Disputed
            Date or dates debt was incurred                          Basis for the claim:
            March 19, 2021                                          Wages
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                     • No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                    D Yes

            Priority creditor's name and mailing address            As of the petition filing date, the claim is:                         Unknown Unknown
            Spicer, Robyn                                           Check all that apply.
           715 Arrowhead                                            D Contingent
           Charlotte, Ml 48813                                      D Unliquidated
                                                                    D Disputed

           Date or dates debt was incurred                          Basis for the claim:
           March 19, 2021                                           Wages
           Last 4 digits of account number                          Is the claim subject to offset?
           Specify Code subsection of PRIORITY                      • No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                    D Yes

           Priority creditor's name and mailing address             As of the petition filing date, the claim is:                        Unknown Unknown
           Tenbusch,Jack                                            Check all that apply.
           49098 Veneto Drive                                       D Contingent
           Northville, Ml 48167                                     D Unliquidated
                                                                    D Disputed

           Date or dates debt was incurred                          Basis for the claim:
           March 19, 2021                                           Wages
           Last 4 digits of account number                          Is the claim subject to offset?
           Specify Code subsection of PRIORITY                      • No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                    a Yes

           Priority creditor's name and mailing address             As of the petition filing date, the claim is:                        Unknown Unknown
           Tenbusch, John                                           Check all that apply.
           49098 Veneto Drive                                       D Contingent
          Northville,MI48167                                        D Unliquidated
                                                                    D Disputed

           Date or dates debt was incurred                          Basis for the claim:
          March 19,2021                                             Wages
           Last 4 digits of account number                          Is the claim subject to offset?
           Specify Code subsection of PRIORITY                      • No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                    DYes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 8 of 20
               21-42617-mar                  Doc 71           Filed 05/07/21
Software Copyright (c) 1996-2021 Best Case, LLC -www.bestcase.com                             Entered 05/07/21 12:40:31                  Page 12 of 44
                                                                                                                                                 Best Case Bankruptcy
                                                                                                                                                                 5/06/21 5:30PM


  Debtor Linear Mold & Engineering, LLC                                                                      Case number (if known)   21-42617
               Name

            Priority creditor's name and mailing address            As of the petition filing date, the claim is:                          Unknown Unknown
           Thompson, Tyler                                          Check all that apply.
           618 Pearl Street                                          D Contingent
           Charlotte, Ml 48813                                       D Unliquidated
                                                                     D Disputed

            Date or dates debt was incurred                          Basis for the claim:
           March 19, 2021                                           Wages
            Last 4 digits of account number                         Is the claim subject to offset?
           Specify Code subsection of PRIORITY                      • No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                    D Yes


           Priority creditor's name and mailing address             As of the petition filing date, the claim is:                          Unknown Unknown
           Thuma, Jacqueline                                        Check all that apply.
           414 Pearl Street                                         D Contingent
           Charlotte, Ml 48813                                      D Unliquidated
                                                                    D Disputed

           Date or dates debt was incurred                          Basis for the claim:
           March 19, 2021                                           Wages
           Last 4 digits of account number                          Is the claim subject to offset?
           Specify Code subsection of PRIORITY                      • No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                    D Yes


           Priority creditor's name and mailing address             As of the petition filing date, the claim is:                          Unknown Unknown
           Tyler, Ryan                                              Check all that apply.
           10021 Barnes Road                                        D Contingent
           Eaton Rapids, Ml 48827                                   D Unliquidated
                                                                    D Disputed

           Date or dates debt was incurred                          Basis for the claim:
          March 19, 2021                                            Wages
           Last 4 digits of account number                          Is the claim subject to offset?
           Specify Code subsection of PRIORITY                      • No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                    [3 Yes


           Priority creditor's name and mailing address             As of the petition filing date, the claim is:                        $13,650.00 $13,650.00
          Young, Louis J.                                           Check all that apply.
          34678 Pembroke                                            D Contingent
          Livonia, Ml 48152                                         D Unliquidated
                                                                    D Disputed

           Date or dates debt was incurred                          Basis for the claim:
          March 19, 2021                                            Wages
           Last 4 digits of account number                          Is the claim subject to offset?
          Specify Code subsection of PRIORITY                       • No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                    D Yes


             List All Creditors with NONPRIORITY Unsecured Claims
      3. List In alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 9 of 20
               21-42617-mar                  Doc 71           Filed 05/07/21
Software Copyright (c) 1996-2021 Best Case, LLC -www.bestcase.com                             Entered 05/07/21 12:40:31                   Page 13 of
                                                                                                                                                   Best44
                                                                                                                                                        Case Bankruptcy
                                                                                                                                                             5/06/21 5:30PM


  Debtor Linear Mold & Engineering, LLC                                                               Case number (if known)           21-42617
               Name

           Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $6,515.00
           2K Tool                                                           D Contingent
           3025 Madison Avenue SE                                            D Unliquidated
           Grand Rapids, Ml 49548                                            D Disputed
           Date(s) debt was incurred                                         Basis for the claim: Trade debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset? • No D Yes

           Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $24,021.12
           Absolute Machine Tools, Inc                                       D Contingent
           7420 Industrial Parkway                                           D Unliquidated
           Lorain, OH 44053                                                  D Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim: Trade debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset? • No D Yes

           Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $1,193.84
           AIC Equipments Controls, Inc.                                     D Contingent
           37 Summit Street                                                  D Unliquidated
          Brighton, Ml 48116                                                 D Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim: Trade debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset? • No D Yes

           Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $1,283.10
          Air Technologies                                                   D Contingent
          160 84th St SW                                                     D Unliquidated
          Ste1                                                               D Disputed
          Byron Center, Ml 49315
                                                                             Basis for the claim: Trade debt
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset? • No D Yes

           Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $32,994.00
          Alro Steel Corporation                                             D Contingent
          Dept771478                                                         D Unliquidated
          PO Box 77000                                                       D Disputed
          Detroit, Ml 48277-1478
                                                                            Basis for the claim: Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset? • No D Yes

          Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $1,725.00
          American Arbitration Associaiton                                   D Contingent
          2200 Century Parkway, Ste. 300                                     D Unliquidated
          Atlanta, GA 30345                                                  D Disputed
          Date(s) debt was incurred 2/1 5/2021                              Basis for the claim: Arbitration fees
          Last 4 digits of account number
                                                                            Is the claim subject to offset? • No D Yes

          Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $2,263.30
          Apac Paper & Packaging Corp.                                      D Contingent
          4000 Enterprise Drive                                             D Unliquidated
          Alien Park, Ml 48101                                              D Disputed
          Date(s) debt was incurred                                         Basis forthe claim: Trade debt
          Last 4 digits of account number
                                                                            Is the claim subject to offset? • No D Yes




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 10 of 20

               21-42617-mar                  Doc 71           Filed 05/07/21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                      Entered 05/07/21 12:40:31                             Page 14 of 44
                                                                                                                                                       Best Case Bankruptcy
                                                                                                                                                           5/06/21 5;30PM


  Debtor Linear Mold & Engineering, LLC                                                             Case number (if known)           21-42617
               Name

  3.8 | Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $87,750.00
           Arcam                                                           D Contingent
           Krokslatts Fabriker 27A                                         D Unliquidated
           Se-431 37
                                                                           D Disputed
           Molbdal Sweden
                                                                           Basis for the claim: Trade debt
           Date(s) debt was incurred
           Last 4 digits of account number                                 Is the claim subject to offset? • No D Yes

           Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.           $4,245.00
           Birch Machinery Co                                              D Contingent
           PO Box 15                                                       a Unliquidated
           Birch Run, Ml 48415                                             D Disputed
           Date(s) debt was incurred
                                                                           Basis for the claim: Trade debt
           Last 4 digits of account number
                                                                           Is the claim subject to offset? • No D Yes

           Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.           $2,700.00
          CBS Tool                                                         D Contingent
          51601 Oro Drive                                                  D Unliquidated
          Shelby Township, Ml 48315                                        D Disputed
           Date(s) debt was incurred February 1, 2019                      Basis for the claim: Trade debt
           Last 4 digits of account number
                                                                           Is the claim subject to offset? B No D Yes

           Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.         $15,040.00
          Chase Plastics                                                   D Contingent
          6467 Waldon Center Drive                                         D Unliquidated
          Clarkston, Ml 48346                                              D Disputed
          Date(s) debt was incurred
                                                                          Basis for the claim: Trade debt
          Last 4 digits of account number
                                                                           Is the claim subject to offset? N No. D Yes

          Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.          $45,427.99
          City of Charlotte                                                D Contingent
          111 E. Lawrence Ave                                             D Unliquidated
          Charlotte, Ml 48813                                             D Disputed
          Date(s) debt was incurred                                       Basis for the claim: Property taxes
          Last 4 digits of account number
                                                                          Is the claim subject to offset? • No D Yes

          Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.        $292,849.16
          Clinton Aluminum & Stainless Steel Sales                        D Contingent
          6720 Van Buren                                                  D Unliquidated
          Clinton, OH 44216                                               D Disputed
          Date(s) debt was incurred                                       Basis for the claim: Trade debt
          Last 4 digits of account number
                                                                          Is the claim subject to offset? ' No D Yes

          Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.          $22,519.95
          Consumers Energy                                                D Contingent
          PO Box 30079                                                    D Unliquidated
          Lansing, Ml 48937-0001                                          D Disputed
          Date(s) debt was incurred                                       Basis for the claim: Trade debt
          Last 4 digits of account number
                                                                          Is the claim subject to offset? N NO D Yes




Official Form 206 E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 11 of 20
               21-42617-mar                 Doc 71           Filed 05/07/21
Software Copyright (c) 1996-2021 Best Case, LLC-www.bestaase.com                      Entered 05/07/21 12:40:31                             Page 15 of 44
                                                                                                                                                    Best Case Bankruptcy
                                                                                                                                                           5/06/21 5:30PM


  Debtor Linear Mold & Engineering, LLC                                                              Case number (if known) 21-42617
               Name

           Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $12,510.00
          Creative Foam Corporation                                        D Contingent
          300 N Alloy Dr                                                   D Unliquidated
          Fenton, Ml 48430                                                 D Disputed
           Date(s) debt was incurred                                       Basis for the claim: Trade debt
           Last 4 digits of account number
                                                                           Is the claim subject to offset? • No D Yes

           Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.          $47,950.66
           Dassault Systemes                                                D Contingent
          175Wyman Street                                                   D Unliquidated
          Waltham, MA 02451-1223                                            D Disputed
           Date(s) debt was incurred                                        Basis for the claim:
           Last 4 digits of account number
                                                                            Is the claim subject to offset? B No D Yes

           Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.            $2,224.78
          Dell Financial Services                                           D Contingent
          Payment Processing Center                                         D Unliquidated
          PO Box 5275                                                       D Disputed
          Carol Stream, IL 60197-5275
                                                                           Basis for the claim: Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number
                                                                           Is the claim subject to offset? • No D Yes

          Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $16,100.00
          DRS Industries Inc.                                              D Contingent
          1067 Hamilton Dr. E                                              D Unliquidated
          Holland, OH 43528                                                D Disputed
          Date(s) debt was incurred                                        Basis for the claim: Trade debt
          Last 4 digits of account number
                                                                           Is the claim subject to offset? ' No D Yes

          Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $5,880.27
          DTE Energy                                                       D Contingent
          PO Box 2859                                                      D Unliquidated
          Detroit, Ml 48260-0001                                           D Disputed
          Date(s) debt was incurred                                        Basis for the claim: Trade debt
          Last 4 digits of account number
                                                                           Is the claim subject to offset? B No D Yes

          Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $7,221.00
          Ellwood Specialty Steel                                          D Contingent
          499 Honeybee Lane                                                D Unliquidated
          Newcastle, PA 16105                                              D Disputed
          Date(s) debt was incurred                                        Basis for the claim: Trade debt
          Last 4 digits of account number
                                                                           Is the claim subject to offset? B No D Yes

          Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $16,240.77
          EOS of North America Inc                                         D Contingent
         28970 Cabot Dr                                                    D Unliquidated
         Novi, Ml 48377-2978                                               D Disputed
          Date(s) debt was incurred                                        Basis for the claim: Trade debt
          Last 4 digits of account number
                                                                           !s the claim subject to offset? • No D Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 12 of 20
               21-42617-mar                 Doc 71           Filed 05/07/21
Software Copyright (c) 1996-2021 Best Case, LLC -www.bestcase.com                      Entered 05/07/21 12:40:31                            Page 16 of 44
                                                                                                                                                     Best Case Bankruptcy
                                                                                                                                                               5/06/21 5:30PM


  Debtor Linear Mold & Engineering, LLC                                                              Case number (if known)           21-42617
               Name

           Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.               $6,299.00
           Frankenmuth Insurance                                            D Contingent
           One Mutual Ave                                                   D Unliquidated
           Frankenmuth, Ml 48787-0001                                       D Disputed
           Date(s) debt was incurred                                        Basis for the claim: Trade debt
           Last 4 digits of account number
                                                                            Is the claim subject to offset? ' No D Yes

           Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.                 $825.45
           Fraza Forklifts                                                  D Contingent
          PO Box 77000                                                      D Unliquidated
          Detroit, Ml 48277-1318                                            D Disputed
           Date(s) debt was incurred
                                                                            Basis for the claim: Trade debt
           Last 4 digits of account number
                                                                            Is the claim subject to offset? • No D Yes

           Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.              $5,669.21
          General Electric Company                                          D Contingent
           Bank of America                                                  D Unliquidated
          PO Box 412271                                                     D Disputed
          Boston, MA 02241-2271
                                                                            Basis for the claim: Trade debt
           Date(s) debt was incurred
           Last 4 digits of account number                                  Is the claim subject to offset? • No D Yes

          Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.               $6,447.50
          Gerotech, Inc.                                                    D Contingent
          29220 Commerce Dr                                                 D Unliquidated
          Flat Rock, Ml 48134                                               D Disputed
          Date(s) debt was incurred                                        Basis for the claim: Trade debt
          Last 4 digits of account number
                                                                           Is the claim subject to offset? • No D Yes

          Nonpriority creditor's name and mailing address                  As of thepetition filing date, the claim is: Check all that apply.               $16,335.00
          Grady Bell LLP                                                    D Contingent
                                                                              Contingent
          53 W Jackson Blvd                                                D Unliquidated
          Suite 1250                                                       D Disputed
          Chicago, IL 60604
                                                                           Basis for the claim: Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number
                                                                           Is the claim subject to offset? • No D Yes

          Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.               $2,168.48
          Graye Electrical Services, Inc                                   D Contingent
          12257 Market St                                                  D Unliquidated
          Livonia, Ml 48150                                                D Disputed
          Date(s) debt was incurred                                        Basis for the claim: Trade debt
          Last 4 digits of account number
                                                                           Is the claim subject to offset? • No D Yes

          Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.               $2,593.55
          Guardian Environmental Services                                  D Contingent
         34400 Glendale St                                                 D Unliquidated
         Livonia, Ml 48150                                                 D Disputed
          Date(s) debt was incurred                                        Basis for the claim: Trade debt
          Last 4 digits of account number
                                                                           Is the claim subject to offset? • No D Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 13 of 20
               21-42617-mar                 Doc 71           Filed 05/07/21
Software Copyright (c) 1996-2021 Best Case, LLC-www.bestcase.com                       Entered 05/07/21 12:40:31                            Page 17 ofBest44
                                                                                                                                                           Case Bankruptcy
                                                                                                                                                             5/06/21 5:30PM


 Debtor Linear Mold & Engineering, LLC                                                             Case number (if known)           21-42617
              Name

          Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.             $10,545.00
          H&M Machine Tool                                                D Contingent
          3823 Seiss Ave                                                  D Unliquidated
          Toledo, OH 43612                                                D Disputed
          Date(s) debt was incurred                                       Basis for the claim: Trade debt
          Last 4 digits of account number
                                                                           Is the claim subject to offset? • No D Yes

          Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.               $4,272.53
          In Mold Solutions, LLC                                           D Contingent
          7230 Cuesta Way Drive NE                                         D Unliquidated
          Rockford, Ml 49341                                              D Disputed
          Date(s) debt was incurred                                       Basis for the claim: Trade debt
          Last 4 digits of account number
                                                                          Is the claim subject to offset? • No D Yes

          Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.            $148,136.32
          Industrial Development & Holdings                                D Contingent
          32400 Telegraph Road, Ste. 202                                  D Unliquidated
          Bingham Farms, Ml 48025                                             Disputed
          Date(s) debt was incurred
                                                                          Basis for the claim:
          Last 4 digits of account number
                                                                          Is the claim subject to offset? 'No D Yes

          Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.             $18,982.50
         Joelson Rosenberg                                                0 Contingent
         30665 Northwestern Hwy                                           D Unliquidated
         Ste 200                                                          D Disputed
         Farmington, Ml 48334
                                                                          Basis for the claim: Legal Fees
          Date(s) debt was incurred
          Last 4 digits of account number
                                                                          Is the claim subject to offset? • No D Yes

          Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.              $2,075.00
         John Bay Electric, Inc.                                          D Contingent
         317 Hall Street                                                  D Unliquidated
         Charlotte, Ml 48813                                              D Disputed
          Date(s) debt was incurred                                       Basis for the claim: Services
          Last 4 digits of account number
                                                                          Is the claim subject to offset? • No D Yes

          Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.          $1,250,000.00
         John Tenbusch                                                    D Contingent
         49098 Veneto                                                     D Unliquidated
         Northville,MI48167                                               D Disputed
          Date(s) debt was incurred                                       Basis for the claim: Promissory Note
          Last 4 digits of account number
                                                                          Is the claim subject to offset? • No D Yes

          Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.              $2,106.97
         Konica Minolta Business Solutions                                D Contingent
         DeptCH 19188                                                     D Unliquidated
         Palatine, IL 60055-9188                                          D Disputed
         Date(s) debt was incurred                                        Basis for the claim: Trade debt
         Last 4 digits of account number
                                                                          Is the claim subject to offset? • No D Yes




Official Form 206 E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 14 of 20
              21-42617-mar                  Doc 71          Filed 05/07/21
Software Copyright (c) 1996-2021 Best Case, LLC-www.bestcase.com                      Entered 05/07/21 12:40:31                            Page 18 of
                                                                                                                                                    Best44
                                                                                                                                                         Case Bankruptcy
                                                                                                                                                                5/06/21 5:30PM


  Debtor Linear Mold & Engineering, LLC                                                               Case number (if known) 21-42617
               Name

           Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.              $48,145.00
           Legacy Industries                                                D Contingent
           1925TaylorRd                                                     D Unliquidated
           Auburn Hills, Ml 48326-1574                                      D Disputed
           Date(s) debt was incurred
                                                                            Basis for the claim: Trade debt
           Last 4 digits of account number
                                                                            Is the claim subject to offset? • No D Yes

           Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.             $554,133.00
           Level One Bank                                                       Contingent
           Attn: Jacob Hachey                                               D Unliquidated
           32991 Hamilton Court
                                                                            D Disputed
           Farmington, Ml 48334
           Date(s) debt was incurred
                                                                            Basis for the claim: Paycheck Protection Proaam Loan
           Last 4 digits of account number                                  Is the claim subject to offset?     No D Yes

           Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.                Unknown
           Louis Young                                                      D Contingent
           34678 Penbroke                                                   D Unliquidated
          Livonia, Ml 48152                                                 D Disputed
           Date(s) debt was incurred
                                                                            Basis for the claim: Past due compensation
           Last 4 digits of account number
                                                                            Is the claim subject to offset? • No D Yes

          Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $47,657.46
          Mac Mold Base, Inc                                                D Contingent
          14921 32 Mile Rd                                                  D Unliquidated
          Romeo, Ml 48065                                                   D Disputed
           Date(s) debt was incurred
                                                                            Basis for the claim: Trade debt
          Last 4 digits of account number
                                                                            Is the claim subject to offset? • No D Yes

          Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    $1.00
          Meadoworks, LLC                                                   B Contingent
          1051 Perimeter Dr., Ste. 525
                                                                            B Unliquidated
          Schaumburg, IL 60173
          Date(5)debt was incurred March 2019
                                                                            B Disputed
          Last 4 digits of account number                                  Basis for the claim: Alleged Breach of Contract Claim
                                                                           Is the claim subject to offset? • No D Yes

          Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.                $1,150.00
          Michael Leib                                                      D Contingent
          Leib ADR, LLC                                                     D Unliquidated
          6632 Telegraph Road, Ste. 293                                     D Disputed
          Bloomfield Hills, Ml 48301-3012
                                                                           Basis for the claim: Arbitrator's fees^
          Date(s) debt was incurred 2/1 5/2021
          Last 4 digits of account number                                  Is the claim subject to offset? B No [.-] Yes

          Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.                  $269.17
          Michael Sinclair                                                 D Contingent
                                                                           D Unliquidated
          Date(s) debt was incurred                                        D Disputed
          Last 4 digits of account number                                  Basis for the claim.: Trade debt

                                                                           Is the claim subject to offset? • No D Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 15 of 20
               21-42617-mar                 Doc 71            Filed 05/07/21
Software Copyright (c) 1996-2021 Best Case, LLC -www.bestcase.com                      Entered 05/07/21 12:40:31                             Page 19 ofBest44
                                                                                                                                                            Case Bankruptcy
                                                                                                                                                              5/06/21 5;30PM


  Debtor Linear Mold & Engineering, LLC                                                              Case number (if known) 21-42617
               Name

           Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.               $2,860.00
           Michigan Pallet, Inc                                             D Contingent
           PO Box 436                                                       D Unliquidated
           Clinton, Ml 49236                                                D Disputed
           Date(s) debt was Incurred
                                                                           Basis for the claim: Trade debt
           Last 4 digits of account number
                                                                           Is the claim subject to offset? • No D Yes

           Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.               $7,340.00
           Molders Services, Inc.                                          D Contingent
           1556 Telegraph Drive                                            D Unliquidated
           Pontiac, Ml 48340                                               D Disputed
           Date(s) debt was incurred
                                                                           Basis for the claim: Trade debt
           Last 4 digits of account number
                                                                           Is the claim subject to offset? • No D Yes

           Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.               $3,932.00
           Moldex 3D Northern America, Inc.                                D Contingent
           27725 Stansbury Blvd                                            D Unliquidated
          Ste190
                                                                           D Disputed
          Farmington, Ml 48334
                                                                           Basis for the claim: Trade debt
           Date(s) debt was incurred
           Last 4 digits of account number                                 Is the claim subject to offset? • No D Yes

           Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.              $14,416.67
          MS Manufacturing, Inc                                            D Contingent
          44431 Reynolds Dr                                                D Unliquidated
          Clinton Township, Ml 48036                                       D Disputed
          Date(s) debt was incurred
                                                                           Basis for the claim: Trade debt
          Last 4 digits of account number
                                                                           Is the claim subject to offset? • No D Yes

          Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.              $20,184.72
          Nexeo Solutions                                                  D Contingent
          PO Box 74007392                                                  D Unliquidated
          Chicago, IL 60674-7392                                           D Disputed
          Date(s) debt was incurred
                                                                           Basis for the claim: Trade debt
          Last 4 digits of account number
                                                                           Is the claim subject to offset? • No D Yes

          Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.               $4,248.43
          NSF International Strategic Registration                         D Contingent
          Lockbox771380                                                    D Unliquidated
          Detroit, Ml 48277-1380                                           D Disputed
          Date(s) debt was incurred                                       Basis for the claim: Trade debt
          Last 4 digits of account number
                                                                          Is the claim subject to offset? • No D Yes

          Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.                $2,997.98
         Paycor                                                           D Contingent
         4811 Montomery Rd.                                               D Unliquidated
         Cincinnati, OH 45212                                             D Disputed
          Date(s) debt was incurred
                                                                          Basis for the claim: Trade debt
          Last 4 digits of account number
                                                                          Is the claim subject to offset? • No D Yes




Official Form 206 E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 16 of 20
               21-42617-mar                 Doc 71           Filed 05/07/21
Software Copyright (c) 1996-2021 Best Case, LLC-www.bestcase.com                      Entered 05/07/21 12:40:31                             Page 20 of
                                                                                                                                                     Best44
                                                                                                                                                          Case Bankruptcy
                                                                                                                                                           5/06/21 5:30PM


  Debtor Linear Mold & Engineering, LLC                                                              Case number (if known) 21-42617
               Name

           Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.              $544.44
           Peoples Capital & Leasing                                       D Contingent
           PO Box 5066                                                     D Unliquidated
           Hartford, CT 06102                                              D Disputed
           Date(s) debt was incurred
                                                                           Basis for the claim: Trade debt
           Last 4 digits of account number
                                                                           Is the claim subject to offset? ' No D Yes

           Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.           $1,807.60
           PirtekWestland                                                  D Contingent
           28540 Van Bom Road                                              D Unliquidated
          Westland, Ml 48186                                               D Disputed
           Date(s) debt was incurred
                                                                           Basis forthe claim: Trade debt
           Last 4 digits of account number
                                                                           Is the claim subject to offset? • No D Yes

           Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.         $16,741.25
          PJF Metrology North                                              D Contingent
          4030 Cedar Commercial Dr NE                                      D Unliquidated
          Cedar Springs, Ml 49319                                          D Disputed
           Date(s) debt was incurred
                                                                           Basis for the claim: Trade debt
           Last 4 digits of account number
                                                                           Is the claim subject to offset? • No D Yes

           Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.           $3,591.00
          Planview Delaware LLC                                            D Contingent
          12301 Research Boulevard                                         D Unliquidated
          Building 5, Suite 101                                            D Disputed
          Austin, TX 78759
                                                                          Basis for the claim: Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset? • No D Yes

          Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.          $24,813.00
          Plastic Molding Development, Inc                                 D Contingent
          42400 Yearego Dr                                                 D Unliquidated
          Sterling Heights, Ml 48314                                      D Disputed
          Date(s) debt was incurred
                                                                          Basis for the claim: Trade debt
          Last 4 digits of account number
                                                                          Is the claim subject to offset? • No D Yes

          Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.        $100,312.92
         Precision Mold & Machining Services, Inc                         D Contingent
         13143 E Nine Mile Rd                                             D Unliquidated
         Warren, Ml 48089                                                 D Disputed
          Date(s) debt was incurred
                                                                          Basis for the claim: Trade debt
          Last 4 digits of account number
                                                                          Is the claim subject to offset? • No D Yes

          Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.          $15,588.90
          Priority Health                                                 D Contingent
         27777 Franklin Road                                              D Unliquidated
         Southfield, Ml 48034                                             D Disputed
          Date(s) debt was incurred
                                                                          Basis for the claim: Trade debt
          Last 4 digits of account number
                                                                          Is the claim subject to offset? • No D Yes




Official Form 206 E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 17 of 20
               21-42617-mar                 Doc 71           Filed 05/07/21
Software Copyright (c) 1996-2021 Best Case, LLC-www.bestcase.com                      Entered 05/07/21 12:40:31                             Page 21 of 44
                                                                                                                                                    Best Case Bankruptcy
                                                                                                                                                            5/06/21 5:30PM


  Debtor Linear Mold & Engineering, LLC                                                             Case number (if known)           21-42617
               Name

           Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.           $147,662.50
           Quality Cavity, Inc                                             D Contingent
           47955 Anna Court                                                D Unliquidated
           Wixom, Ml 48393                                                 D Disputed
           Date(s) debt was incurred
                                                                           Basis for the claim: Trade debt
           Last 4 digits of account number
                                                                           Is the claim subject to offset? • No D Yes

           Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.             $4,730.00
           Rapid EDM, Inc                                                  D Contingent
          11555 County Rd 42                                               D Unliquidated
           Tecumseh, ON                                                    D Disputed
          N8N 2IVI1
                                                                           Basis for the claim: Trade debt
           Date(s) debt was incurred
           Last 4 digits of account number                                 Is the claim subject to offset? • No D Yes

           Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.            $11,250.00
           Rapid IVIachining                                               D Contingent
          11555 County Rd 42                                               D Unliquidated
          Tecumseh, ON                                                     D Disputed
          N8N 2M1
                                                                          Basis for the claim: Trade debt
           Date(s) debt was incurred
           Last 4 digits of account number                                 Is the claim subject to offset? • No D Yes

          Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.              $8,730.03
          Reko Mold Division                                               D Contingent
          469 Silver Creek Industrial Dr                                   D Unliquidated
          Lakeshore, ON                                                    D Disputed
          N8N 4W2
                                                                          Basis for the claim: Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                 Is the claim subject to offset? • No D Yes

          Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.                $610.18
          Russ Simpson Company                                            D Contingent
          21906 Schoenherr Road                                           D Unliquidated
          Warren, Ml 48089                                                C-l Disputed
          Date(s) debt was incurred 1 2/5/2019                            Basis for the claim: Trade debt
          Last 4 digits of account number 5141
                                                                          Is the claim subject to offset? ' No D Yes

          Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.              $6,357.98
          Safety-Kleen                                                    D Contingent
          PO Box 382066                                                   D Unliquidated
          Pittsburgh, PA 15250-8066                                       D Disputed
          Date(s) debt was incurred                                       Basis for the claim: Trade debt
          Last 4 digits of account number
                                                                          Is the claim subject to offset? 'No D Yes

          Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.              $5,468.21
         Sepro America                                                    D Contingent
         765 Commonwealth Drive, #104                                     D Unliquidated
         Warrendale, PA 15086                                             D Disputed
          Date(s) debt was incurred
                                                                          Basis for the claim: Trade debt
          Last 4 digits of account number
                                                                          Is the claim subject to offset? ' No D Yes




Official Form 206 E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 18 of 20

              21-42617-mar                 Doc 71           Filed 05/07/21
Software Copyright (c) 1996-2021 Best Case. LLC-www.bestcase.com                      Entered 05/07/21 12:40:31                            Page 22 of
                                                                                                                                                   Best44
                                                                                                                                                        Case Bankruptcy
                                                                                                                                                               5/06/21 5:30PM


  Debtor Linear Mold & Engineering, LLC                                                              Case number (if known)           21-42617
              Name

           Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.             $76,045.00
          Stampede Die & Engineering                                        D Contingent
          1142 Electric Ave                                                 D Unliquidated
          Wayland, Ml 49348                                                 D Disputed
           Date(s) debt was incurred                                        Basis for the claim: Trade debt
           Last 4 digits of account number
                                                                            Is the claim subject to offset? • No D Yes

          Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $5,800.00
          Tenibac-Graphion, Inc                                             D Contingent
          35155 Automation                                                  D Unliquidated
          Clinton Township, Ml 48035                                        D Disputed
          Date(s) debt was incurred
                                                                            Basis for the claim: Trade debt
          Last 4 digits of account number
                                                                            Is the claim subject to offset? • No D Yes

          Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $2,738.00
          Tennessee Tool & Fixture                                          D Contingent
          852 Interstate Drive                                              D Unliquidated
          Manchester, TN 37355                                              D Disputed
          Date(s) debt was
          incurred 11/01/2018 and 11/29/2018                                Basis forthe claim: Trade debt

          Last 4 digits of account number                                   Is the claim subject to offset? • No D Yes

          Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $2,080.00
          TNT EDM, Inc                                                      D Contingent
          47689 E Anchor Court                                              D Unliquidated
          Plymouth, Ml 48170                                                D Disputed
          Date(s) debt was incurred                                         Basis for the claim: Trade debt
          Last 4 digits of account number
                                                                            Is the claim subject to offset? • No D Yes

          Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $24,156.75
          Unifirst Corporation                                              D Contingent
          1300 Auburn Road                                                  D Unliquidated
          Pontiac, Ml 48342                                                 D Disputed
          Date(s) debt was incurred February 5, 2021                       Basis for the claim: Arbitration Award
          Last 4 digits of account number
                                                                            Is the claim subject to offset? • No D Yes

          Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.             $12,848.43
         US Bank Equipment Finance                                         D Contingent
         PO Box 790448                                                     D Unliquidated
         Saint Louis, MO 63179                                             D Disputed
          Date(s) debt was incurred                                        Basis for the claim: Trade debt
          Last 4 digits of account number
                                                                           Is the claim subject to offset? • No D Yes

         Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $3,910.00
         VAC-MET, Inc                                                      D Contingent
         7236 Murthum                                                      D Unliquidated
         Warren, Ml 48092                                                  D Disputed
         Date(s) debt was incurred                                         Basis for the claim: Trade debt
         Last 4 digits of account number
                                                                           Is the claim subject to offset? • No D Yes


             List Others to Be Notified About Unsecured Claims


4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 19 of 20
              21-42617-mar                Doc 71          Filed 05/07/21
Software Copyright (c) 1996-2021 Best Case, LLC -www.bestcase.com Best Case Bankruptcy Entered 05/07/21 12:40:31                            Page 23 of 44
                                                                                                                                                       5/06/21 5:30PM


  Debtor Linear Mold & Engineering, LLC                                                         Case number (if known) 21-42617
               Name


           Name and mailing address                                                             On which line in Parti or Part 2 is the   Last 4 digits of
                                                                                                related creditor (if any) listed?         account number, if
                                                                                                                                          any
  4.1      Kevin Erskine
           211 W. Fort Street, Ste. 2100                                                       Line 3.37
           Detroit, Ml 48226-3220
                                                                                                D Not listed. Explain

  4.2     William M. Ejzak
          233 S. Wacker Dr., STe. 6159                                                         Line 3.40
          Chicago, IL 60606
                                                                                                D Not listed. Explain

              Total Amounts of the Priority and Nonpriority Unsecured Claims

 5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                Total of claim amounts
  5a. Total claims from Part 1                                                                    5a $ 13,650.00
  5b. Total claims from Part 2                                                                    5b. + $  3,308,233.07

  5c. Total of Parts 1 and 2
      Lines 5a + 5b = 5c.                                                                         5c.      $                      3,321,883.07




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 20 of 20
              21-42617-mar                  Doc 71           Filed 05/07/21
Software Copyright (c) 1996-2021 Best Case, LLC-www.bestcase.com                     Entered 05/07/21 12:40:31                     Page 24 of 44 Best Case Bankruptcy
                                                                                                                                               5/06/21 5:30PM




  Fill in this information to identify the case;

  Debtor name Linear Mold & Engineering, LLC
  United States Bankruptcy Court for the: EASTERN DISTRICT OF MICHIGAN

  Case number (if known) 21-42617
                                                                                                                             Q Check if this is an
                                                                                                                                 amended filing



Official Form 207
Statement of Financial Affairs for Non-lndividuals Filing for Bankruptcy 04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor's name and case number (if known).



1. Gross revenue from business

      D None.

       Identify the beginning and ending dates of the debtor's fiscal year,           Sources of revenue                         Gross revenue
       which may be a calendar year                                                   Check all that apply                       (before deductions and
                                                                                                                                 exclusions)

       From the beginning of the fiscal year to filing date:                          • Operating a business                             $1,010,332.85
       From 1/01/2021 to Filing Date
                                                                                      D Other


       For prior year:                                                                    Operating a business                           $3,752,216.95
       From 1/01/2020to12/31/2020
                                                                                      D Other


       For year before that:                                                          • Operating a business                             $8,867,154.96
       From 1/01/2019to12/31/2019
                                                                                      D Other

2. Non-business revenue
     Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
    and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

      • None.

                                                                                      Description of sources of revenue Gross revenue from
                                                                                                                                 each source
                                                                                                                                 (before deductions and
                                                                                                                                 exclusions)

              List Certain Transfers Made Before Filing for Bankruptcy

3. Ceri:ain payments or transfers to creditors within 90 days before filing this case
    List payments ortransfers-including expense reimbursements-to any creditor, other than regular employee compensation, within 90 days before
    filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
    and every 3 years after that with respect to cases filed on or after the date of adjustment.)

      D None.

       Creditor's Name and Address                                     Dates            Total amount of value Reasons for payment or transfer
                                                                                                               Check all that apply




Official Form 207 Statement of Financial Affairs for Non-lndividuals Filing for Bankruptcy                                                           page 1
               21-42617-mar                  Doc 71            Filed 05/07/21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com              Entered 05/07/21 12:40:31                  Page 25 ofBest44
                                                                                                                                          Case Bankruptcy
                                                                                                                                                      5/06/21 5:30PM

  Debtor Linear Mold & Engineering, LLC                                                            Case number (if known) 21 -4261 7



        Creditor's Name and Address                                      Dates              Total amount of value       Reasons for payment or transfer
                                                                                                                        Check all that apply
        SEE ATTACHED                                                                                         $0.00      D Secured debt
                                                                                                                        D Unsecured loan repayments
                                                                                                                        D Suppliers or vendors
                                                                                                                        D Services
                                                                                                                        D Other


 4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
     List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
     or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
     may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
     listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
     debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       D None.

        Insider's name and address                                       Dates              Total amount of value Reasons for payment or transfer
       Relationship to debtor
       4.1. SEE ATTACHED                                                                                    $0.00


5. Repossessions, foreclosures, and returns
    List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
    a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

          None

       Creditor's name and address                            Describe of the Property                               Date                    Value of property


6. Setoffs
     List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
     of the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because the debtor owed a
    debt.

          None

       Creditor's name and address                            Description of the action creditor took                Date action was                   Amount
                                                                                                                     taken

              Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
    List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
    in any capacity—within 1 year before filing this case.

      D None.

              Case title                                      Nature of case          Court or agency's name and             Status of case
              Case number                                                             address

       7.1. Meadoworks, LLC v. Linear                         Contract                USDC Northern District of              B Pending
              Mold & Engineering, LLC                                                 Illinois                               D On appeal
              2019-CV-7896                                                            Everett McKinley Dirksen               D Concluded
                                                                                      US Couri:house
                                                                                      219 South Dearborn Street
                                                                                      Chicago, IL 60604

       7.2. Mac-Mold Base, Inc. v. Linear                     Contract                Macomb County Circuit                  • Pending
              AMS, Inc. and Linear Mold &                                             Court                                  D On appeal
              Engineering, LLC, d/b/a                                                 40 N. Main Street
                                                                                                                             D Concluded
              Linear AMS                                                              Mount Clemens, Ml 48043
              19-3705-CB

Official Form 207 Statement of Financial Affairs for Non-lndividuals Filing for Bankruptcy                                                                 page 2
              21-42617-mar                  Doc 71          Filed 05/07/21
Software Copyright (c) 1996-2021 Best Case, LLC-www.bestcase.com                    Entered 05/07/21 12:40:31                   Page 26 of
                                                                                                                                         Best44
                                                                                                                                              Case Bankruptcy
                                                                                                                                                        5/06/21 5:30PM


  Debtor Linear Mold & Engineering, LLC                                                                  Case number (if known) 21 -4261 7



               Case title Nature of case                                                   Court or agency's name and            Status of case
               Case number                                                                 address

       7.3. Precision Mold & Machining Contract                                            Wayne County Circuit Court            • Pending
               Services Inc. v. Linear Mold &                                              2 Woodward Avenue                     D On appeal
               Engineering, LLC                                                            Detroit, Ml 48226                     D Concluded
               21-002080-CB

       7.4. Alro Steel Corporation v.                          Contract                    Wayne County Circuit Court                Pending
            Linear Mold & Engineering,                                                     2 Woodward Ave.                       D On appeal
            LLC                                                                            Detroit, Ml 48226                     D Concluded
            21-002569-CB

       7.5. Reko Manufacturing Group,                          Contract                    Wayne County Circuit Court            D Pending
               Inc. v. Linear Mold &                                                       2 Woodward Ave.                       D On appeal
              Engineering, LLC d/b/a Linear                                                Detroit, Ml 48226                     • Concluded
              AMS
              19-013784-CB

       7.6. Quality Cavity, Inc. v. Linear                     Contract                    Wayne County Circuit Court                Pending
            Mold & Engineering, LLC                                                        2 Woodward Ave.                       D On appeal
            d/b/aLinearAMS                                                                 Detroit, Ml 48226                     D Concluded
            21-000214-CB

       7.7. Arbitration between Unifirst                       Contract - Award            American Arbitration                  D Pending
            Corporation v. Linear Mold &                       issued                      Association                           D On appeal
            Engineering, LLC d/b/a Linear                                                  27777 Franklin Road                   • Concluded
            Mold & Enginering                                                              Suite 1150
            01-20-0014-0975                                                                Southfield, Ml 48034


8. Assignments and receivership
    List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
    receiver, custodian, or other court-appointed officer within 1 year before filing this case.

      • None


             Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
    the gifts to that recipient is less than $1,000

          None

              Recipient's name and address                    Description of the gifts or contributions                Dates given                          Value


             Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

      • None

      Description of the property lost and                    Amount of payments received for the loss                 Dates of loss           Value of property
       how the loss occurred                                                                                                                               lost
                                                              If you have received payments to cover the loss, for
                                                              example, from insurance, government compensation, or
                                                              tort liability, list the total received.

                                                              List unpaid claims on Official Form 106A/B (Schedule
                                                              /VS; Assets - Real and Personal Property).

             Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
   relief, or filing a bankruptcy case.
Official Form 207 Statement of Financial Affairs for Non-lndividuals Filing for Bankruptcy                                                                   page 3

              21-42617-mar                  Doc 71           Filed 05/07/21
Software Copyright (c) 1996-2021 Best Case, LLC-www.bestcase.com                        Entered 05/07/21 12:40:31                  Page 27 of 44  Best Case Bankruptcy
                                                                                                                                                    5/06/21 5:30PM

  Debtor Linear Mold & Engineering, LLC                                                            Case number (if known) 21 -4261 7




      D None.

                Who was paid or who received                       If not money, describe any property transferred Dates                    Total amount or
                the transfer?                                                                                                                            value
                Address

       11.1. Strobl Sharp PLLC                                                                                       11/17/2020;
             300 East Long Lake Road                                                                                 12/16/2020;
             Suite 200                                                                                               3/1/2021;
                Bloomfield Hills, Ml 48304                                                                           3/25,2021                   $56,665.00

                Email or website address
                lbrimer@strobllaw.com

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
     to a self-settled trust or similar device.
     Do not include transfers already listed on this statement.

          None.


       Name of trust or device                                     Describe any property transferred           Dates transfers              Total amount or
                                                                                                               were made                             value

13. Transfers not already listed on this statement
     List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

      • None.

              Who received transfer?                          Description of property transferred or Date transfer                          Total amount or
              Address                                         payments received or debts paid in exchange was made                                       value

             Previous Locations


14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


      D Does not apply

                Address                                                                                           Dates of occupancy
                                                                                                                  From-To
       14.1. 12926 Stark Road                                                                                     8/2017-10/2018
               Livonia, Ml 48150

       14.2. 34450 Industrial                                                                                     8/2017-07/2019
             Livonia, Ml 48150

      14.3. 34435 Glendale                                                                                        8/2017-10/2018
            Livonia, Ml 48150


             Health Care Bankruptcies
                                                                                                                                                                     ',
                                                                                                                                                                     ;
15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?                                                                                        !




Official Form 207 Statement of Financial Affairs for Non-lndividuals Filing for Bankruptcy                                                               page 4

              21-42617-mar                 Doc 71           Filed 05/07/21
Software Copyright (c) 1996-2021 Bast Case, LLC-www.bestcase.com                     Entered 05/07/21 12:40:31                Page 28 of 44  Best Case Bankruptcy
                                                                                                                                                      5/06/21 5:30PM

  Debtor Linear Mold & Engineering, LLC                                                            Case number (if known) 21 -42617




             No. Go to Part 9.
       D Yes. Fill in the information below.


                 Facility name and address                     Nature of the business operation, including type of services         If debtor provides meals
                                                               the debtor provides                                                  and housing, number of
                                                                                                                                    patients in debtor's care

               Personally Identifiable Information

 16. Does the debtor collect and retain personally identifiable information of customers?

             No.
       D Yes. State the nature of the information collected and retained.

 17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401 (k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

             No. Go to Part 10.
       D Yes. Does the debtor serve as plan administrator?


              Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

 18. Closed financial accounts
     Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit, closed, sold,
     moved, or transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
     cooperatives, associations, and other financial institutions.

          None
                Financial Institution name and Last 4 digits of                       Type of account or        Date account was                 Last balance
                Address account number                                                instrument                closed, sold,                before closing or
                                                                                                                moved.or                                transfer
                                                                                                               transferred

19. Safe deposit boxes
   List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
     case.



          None

       Depository institution name and address                     Names of anyone with             Description of the contents               Do you still
                                                                   access to it                                                               have it?
                                                                   Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.



          None


       Facility name and address                                   Names of anyone with            Description of the contents                Do you still
                                                                   access to it                                                               have it?


•y:Ti»iil^| Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

    D None



Official Form 207 Statement of Financial Affairs for Non-lndividuals Filing for Bankruptcy                                                                 pages
              21-42617-mar                  Doc 71          Filed 05/07/21
Software Copyright (c) 1996-2021 Best Case. LLC-www.bestcase.com                    Entered 05/07/21 12:40:31                   Page 29 of 44  Best Case Bankruptcy
                                                                                                                                                      5/06/21 5:30PM

  Debtor Linear Mold & Engineering, LLC                                                           Case number (if known) 21 -4261 7



        Owner's name and address                                      Location of the property      Describe the property                                  Value
        Signature                                                    400 Parkland                   125,000 Ibs. HDPE Resin                         Unknown
                                                                     Charlotte, Ml 48813

        Owner's name and address                                     Location of the property       Describe the property                                 Value
        Diamabrush                                                   400 Parkland                   1,200 Ibs Nylon Resin                           Unknown
                                                                     Charlotte, Ml 48813

        Owner's name and address                                     Location of the property       Describe the property                                 Value
        Chippewa                                                     400 Parkland                   12,000 Ibs. resin                               Unknown
                                                                     Charlotte, Ml 48813

        Owner's name and address                                     Location of the property       Describe the property                                 Value
        Spartan                                                      12163 Globe Street             15.000 Ibs Aluminum                             Unknown
                                                                     Livonia, Ml 48150              Materials


               Details About Environment Information

 For the purpose of Part 12, the following definitions apply:
      Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
      medium affected (air, land, water, or any other medium).

       Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
       owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

 Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

          No.
       D Yes. Provide details below.

       Case title                                                    Court or agency name and      Nature of the case                         Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
     environmental law?


         No.
      D Yes. Provide details below.

       Site name and address                                         Governmental unit name and        Environmental law, if known           Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
      D Yes. Provide details below.

       Site name and address                                         Governmental unit name and        Environmental law, if known           Date of notice
                                                                     address

              Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

      • None



Official Form 207 Statement of Financial Affairs for Non-lndividuals Filing for Bankruptcy                                                                 page 6

               21-42617-mar                  Doc 71           Filed 05/07/21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                   Entered 05/07/21 12:40:31                 Page 30 of 44   Best Case Bankruptcy
                                                                                                                                                           5/06/21 5:30PM

  Debtor Linear Mold & Engineering, LLC                                                              Case number (if known) 21 -4261 7



     Business name address                                     Describe the nature of the business        Employer Identification number
                                                                                                          Do not include Social Security number or ITIN.

                                                                                                          Dates business existed

 26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.
            D None

        Name and address                                                                                                                  Date of service
                                                                                                                                          From-To
        26a.1. UHY Advisors                                                                                                               February 2019-
               27725 Stansbury Blvd.                                                                                                      current
               Ste.210
               Farmington, MI 48334

        26a.2. Doeren Mayhew                                                                                                             January 2014 -
                    305 West Big Beaver Road                                                                                             February 2019
                    Troy,Ml 48084

     26b. List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial statement
           within 2 years before filing this case.

           D None

        Name and address                                                                                                                 Date of service
                                                                                                                                         From-To
       26b.1. Doeren Mayhew                                                                                                              January 2014-
                    305 West Big Beaver Road                                                                                             February 2019
                   Troy, Ml 48084
        Name and address                                                                                                                 Date of service
                                                                                                                                         From-To
       26b.2. UHY Advisors                                                                                                               February 2019 -
                   27725 Stansbury Blvd.                                                                                                 current
                   Ste.210
                    Farmington, Ml 48334

     26c. List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed.

           • None

       Name and address If any books of account and records are
                                            unavailable, explain why

     26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
           statement within 2 years before filing this case.

           • None

       Name and address

27. Inventories
     Have any inventories of the debtor's property been taken within 2 years before filing this case?

            No
      D Yes. Give the details about the two most recent inventories.

              Name of the person who supervised the taking of the                       Date of inventory The dollar amount and basis (cost, market,
              inventory                                                                                     or other basis) of each inventory

28. List the debtor's officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.




Official Form 207 Statement of Financial Affairs for Non-lndividuals Filing for Bankruptcy                                                                      page?
               21-42617-mar                  Doc 71           Filed 05/07/21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                   Entered 05/07/21 12:40:31                    Page 31 of 44    Best Case Bankruptcy
                                                                                                                                               5/06/21 5:30PM

 Debtor Linear Mold & Engineering, LLC                                                           Case number (if known) 21 -4261 7




        Name                                         Address                                      Position and nature of any             % of interest, if
                                                                                                  interest                               any
       Linear Acquisition, LLC                       12163 Globe Street                           Shareholder                            100%
                                                     Livonia, Ml 48150

        Name                                         Address                                      Position and nature of any             % of interest, if
                                                                                                  interest                               any
       John Tenbusch                                 49098 Veneto                                 Chief Executive Officer
                                                     Northville,MI48167

        Name                                         Address                                      Position and nature of any             % of interest, if
                                                                                                  interest                               any
       Louis Young                                   34678 Penbroke                               President
                                                     Livonia, Ml 48152



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
      D Yes. Identify below.

30. Payments, distributions, or withdrawals credited or given to insiders
   Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
   loans, credits on loans, stock redemptions, and options exercised?

      D No
            Yes. Identify below.

               Name and address of recipient                   Amount of money or description and value of     Dates                 Reason for
                                                               property                                                              providing the value
       30.1 SEE RESPONSE TO
            QUESTION NO. 4


              Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

      D No
            Yes. Identify below.

    Name of the parent corporation                                                                    Employer Identification number of the parent
                                                                                                      corporation
    Linear Acquisition, LLC                                                                           EIN: XX-XXXXXXX


32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

     D No
            Yes. Identify below.

    Name of the pension fund                                                                          Employer Identification number of the parent
                                                                                                      corporation
   Linear AMS, LLC 401 (K) Plan                                                                      EIN: XX-XXXXXXX


             Signature and Declaration

     WARNING - Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
Official Form 207 Statement of Financial Affairs for Non-lndividuals Filing for Bankruptcy page 8
               21-42617-mar                 Doc 71            Filed 05/07/21
Software Copyright (c) 1996-2021 Best Case, LLC -www.bestcase.com                  Entered 05/07/21 12:40:31                Page 32 of  44
                                                                                                                                     Best Case Bankruptcy
                                                                                                                                               5/06/21 5:30PM

  Debtor Linear Mold & Engineering, LLC                                                       Case number (if known) 21-42617



       connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
       18 U.S.C. §§ 152, 1341, 1519, and 3571.

       I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
       and correct.


       I declare under penalty of perjury that the foregoing is true and correct.

  Executed on May 6, 2021

  /s/ John Tenbusch                                                John Tenbusch
  Signature of individual signing on behalf of the debtor Printed name

  Position or relationship to debtor Chief Executive Officer

 Are additional pages to Statement of Financial Affairs for Non-lndividuals Filing for Bankruptcy (Official Form 207) attached?
 D No
 •Yes




Official Form 207 Statement of Financial Affairs for Non-lndividuals Filing for Bankruptcy                                                          page 9

              21-42617-mar                  Doc 71          Filed 05/07/21
Software Copyright (c) 1996-2021 Best Case, LLC-www.bestcase.com                Entered 05/07/21 12:40:31                  Page 33 of 44 Best Case Bankruptcy
 B;5BPM
                                                                     Linear AMS.LLC.
 03/?3f31
                                                                Transaction List by Vendor
                                                              December 23,2020 through Man* 23. 2021




                                                    Date             Num                     Credit
 ACRES GROUP
                            Bill Fmt -Check      01/07/2021        34941                 $7,750.00
                            Bill Pint -Check     02/05/2021        34998                 $7,750.00
                            Bill Pmt-Check       03/02/2021        35097                 $7.750,00
                            Bill Pint -Check     03/17/2021        3172021               $7,750-00
 ACS FACTORS
                            Bill Pmt -Check      02/05/2021        35003                 $1,500.OQ
                            Bill Pmt -Check      02/11/2021        35030                   SSOO.OQ
                            Bill Pint -Check     02/25/2021        35063                   $400.00
                            Bill Pnit -Check     03/04/2021        35101                   $750.00
                            Bill Pnit -Check     03/17/2021        35143                 $1,550.00

ADVANCED COMPOSITES INC
                            Check                02/03/2Q21        eH02032I              S3,000.00
AERO DESFGN SERVICES
                            Offset              3/17/202l                              $25,737.60
                            Offset              3/17/2021                                  $172.65
                            Offset              3/17/2021                                $1,625.88

                            Bill Pint-Check     02,'25,'20Z1       35064                 $3.414,15
                            Bill Pint -Check    03/04/2021         35102                 Sl.279.30
                            Bill Pmt-Check      03/17/2021         35144                 S2,467.7I

ASCENTIUM CAPITAL LLC
                            Check               01/04/2021        eft]121623            $3,326.63
                            Check               01/05/2021        eftll2)627            $2,335.36
                            Check               01/05/2021         eftl 121628          $2,329.25
                            Check               03/03/2021        eftll21641            $3,326.63
                            Check               02/05/2021        eftl121649            $2,335.36
                            Check               02/05/2021        eftl 121650           $2,329.25
                            Check               03/03/2021        332024                $3,326.63
                           Check                03/05'2021        332028                $2,329,25
                           Check                03/05/2021        332029                $2,335.16
BANK OF THE WEST
                           Check                02/23/2021        eft02)122              $7,751.04
BRIAN MERRY
                           Check                12/28/2020        34921                 $1,074.66
                           Bill Pmt -Check      01/05/2021        34927                 Sl.200.00
                            Bill Pmt -Check     01/21/2021        34975                 si.200.00
                           Check                01/28/2021        34992                 $1,200.00
                           Bill Pint -Check     02/05/2021        35025                 11.200.00
                           Bill Pmt -Check      02/11/2021        35049                 $2,400.00
                           Bill Pmt-Check       02/18/2021        35050                 $2,400.00
                           Bill Pmt -Cheek      02/25/2021        33061                 S2,400.00
                           Bill Pint -Check     03,'02/2021       35096                 $2,400.00
                           Bill Pmt -Check      03/10/2021        35138                 $2,586.34
CARDSERVrCES
                           Check                01/27/2021        eftl 121637            $127.00
                           Check                02/23/2021        eft02.il 25           S2.000.00
                           Check                03/17/2021        332042               S22.379.71
CHASE PLASTICS
                           BiUPxnt-Check        01/08/2021        34928                 $4,576.00
                           Bill Pint-Check      01/21/2021        34977                 $3,664.00
                           Bill Pmt-Check       02/25/2021        35065                 $4,736.00
                           Bill Pmt -Check      03/04/2021        35104                 S6.440.00
                           Bill Pint -Check     03/10/2021        35134                 $2,496,00
                           Bill Pmt -Check      03/17/2021        35148                 $4,992.00
CIT
                           Bill Pmt-Check       02/11/202l        35031                 $2,286.26
                           Bill Pint -Check     02/22/2021        3505S                 $2,286.26
                           Bill Pmt -Check      03/22/2021        3222022               S2.188.07
CITY OF LIVONIA
                           Bill Pmt -Check      02/11/2021       35032                    $203.24
                           Bill Pint -Check     03/17/2021       3172021
                           Bill Pint -Check     03/17/2021.       35171                 S2.8I7.87
CONSUMERS ENERGY
                           Bill Pint -Check     12/23/2020       12232020              si.ns.33
                           Bill Pint -Check     01/11/2021       1112021              $10.000.00
                           Bill Pmt -Check      02/02/2021       20Z2021               $3,030.50
                           Bill Pint -Check     02/02/2021       20220211             $16,071.52
                           Bill Pmt -Check      02/11/2021       2112021              S28.900.75
                           Bill Pint-Check      03/02/2021        322021              S24.306.46
                           Bill Pint-Cheek      03/02/2021       322021                $3,024.86
CREATIVE FOAM
CORPORATION
                           Bill Pmt-Check       01/21/2021        34976                 S5,160.00
                           Bill Pmt-Check       03/17/2021        35149                  $945.00


            21-42617-mar       Doc 71          Filed 05/07/21                    Entered 05/07/21 12:40:31   Page 34 of 44
                                                                                                                         Page 1 of 4
 8:58 PM
 03/23/21
                                                                    Linear AMS.LLC.
                                                               Transaction List by Vendor
                                                              December 23,2020 ttittiugh March 23,2&21




                                                   Date              N urn                    Credit
 DAVID DICKERSON.
                            Bill Pmt -Check     01/14/2021         34967                     $387.72
                            Bill Pmt -Check     01.Q8/202I         34982                     $315.36
                            Bill Pmt -Check     62/11/2021         35047                     $263.52
                            Bill Pmt -Check     03/02/2021         35092                     $291.60
                            Bill Pmt -Check     03/10/2021         35128                     $333.61
 DAVID MOORE
                            Bill Pint -Check     12/23/2020        34912                  $1.200.00
                            Bill Pint -Check    02/05/2021         34999                  $1,537.50
                            Bill Pint -Check    03/10/2021         35126                  $3,098,88
                            Bill Pint -Check    03/17/2021         35167                  $1,150.00

 DISTRIBUTED ENGINEERING
                            Bill Pmt -Check     01/11/2021         34943                  $2,500,00
                            Bill Pint -Check    02/05/2021         34995                  S2.500.00
                            Bill Pint -Check    03/10/2021         35130                  $2,650.00
DKB VENTURES, LLC
                            Bill Pint -Check    I2,'28/2020        34923                  $1.800.00
                            Bill Pint -Check    02/05/2021         35007                  $3,225.00
                            Bill Pint -Check    02/11/2021         35033                  $1,200.00
                            Bill Pint -Check    02/25/2021         35067                  £1,200.00
                            Bill Pint -Check    03/04/2021         3S099                  SI.500.00
                            Bill Pmt -Check     03/17/2021         35151                  $1,425.00
DRS.INDL'STRIAL
                            Bill Pint -Check    03/08/2021         35124                 $24,100.00
DTE ENERGY
                            Bill Pmt-Check      02/02/2021        222021                 $13,417.16
                            Bill Pmt -Check     02/11/2021        211212                 $14,680.82

ECOMASS TECHNOLOGIES
                            Bill Pmf -Check     01/21/2021        02021                   16.620.00
ENTEC POLYMERS
                            Bill Pint -Check   01/08/2021         cft010821               $2,980.60
                            Bill Pmt -Check    02/11/2021         21121.3                 $3,215.18
                            Bill Pmt -Check     03/01/2021         30120211               $2,437.00
EOS OF NORTH AMERICA
INC
                            Bill Pmt -Check    12/30/2020         34924                  S5,196.74
                           Bill Pmt -Check     02/05/2021         35008                  $9,354.00
                           Bill Pint -Check    03/10/2021         35131                 S13,063.00
                           Bill Pmt-Check      03/17/2021         35152                  $3,277.36
FEDERATED INSURANCE
                           Bill Pmt -Check     01/20/2021          1202021                $2,908.90
                           Bill Pmi-Check      02/23/2021         2222021                 S2.908.90
                           Bill Pint-Check     03/20/2021         3202021                 $2,908.90
FEDEX
                           Bill Pint -Check    01/14/2021         34971                   S244.04
                           Bill Pmt-Cheek      02/05/2021         35009                  $5,377,03
                           Bill Pmt -Check     02/11/2021         35034                     S424.34
                           Bill Pmt -Check     02/25/2021         35068                    170.37
                           Bill Pmf-Check      03/04/2021         35102                   $.186.97
                           Bill Pmt-Check      03/17/2021         35153                  $3,183.92
GRADY BELL LLP
                           Bill Prot -Check    02/I1'2021         35035                  $2,760.00
                           Bill Pmt -Check     03/Q4/2021         35)23                  $9,360.00

HIGHLAND CAPITAL CORP.
                           Bill Pint -Check    01'29/2021         34947                  $7,415.82
                           Bill Pint -Check    02/22/2021         35057                  $7,415.82
HITECH
                           Offset              O3.''17'2021                              S9.SOO.OO
IN MOLD SOLUTIONS
                           Bill Pint -Check    02/02/2021         eft020221             $29,6Q4.17
                           Check               02/09/2021         eft010524             $29.604.17
                           Check               03/08/2021         332025                $29,604.17
JOELSON ROSENBERG
                           Bill Pmt -Check     02/22/2021         35058                  $4,620.00
                           Bill Fmt -Check     03/10/2021         35127                  $5,610.00
JUAN CORTES.
                           Bill Pmt-Check      01/28/2021        34983                     $570.00
                           Bill Pmt-Check      02/05/2021        35002                   tl,140.00
                           Bill Pmt -Check     02/11/2021         35048                    $600.00
                           Bill Pmt -Check     02/18/2021        35052                   $1.000.00
                           Bill Pmt -Check     02/25/2021        35060                     $980.00
                           Bill Pmt -Check     03/02/2021         35094                  $1,240.00
                           BU1 Pint -Check     03/10/2021        35129                   $1,320.00
                           Bill Pmt -Check     03/17/2021        35168                   $1,020.00


            21-42617-mar        Doc 71         Filed 05/07/21                     Entered 05/07/21 12:40:31   Page 35 of 44
                                                                                                                          Pay 2 ot4
 8:58 PM                                                           Linear AMS, LLC.
 03/23/21
                                                              Transaction List by Vendor
                                                            Dtcember 23,202t> through March 23,2021




                                T:                Date             Nun                      Credit
 LEVEL ONE
                            Cheek               12/30/2020        eftl 121622               S36.00
                            Check               01/04/2021        eftO10421             $5,181.54
                            Check              01/04/2021        eftO10421              $4,116.78
                           Check               OI/05/2Q21        eftll21625               SS51.60
                           Check               01/06/2021        eftl121630                $36.00
                           Check               01/14/2021        eftll21633                S24.00
                           Check               01/15/2021        eftll21632               $260.00
                           Check               01/21/2021        eftll21636               S 104.00
                           Check               02/02./2021       eft020221              $5,181.54
                           Check               02/02/2021        EFT020221              $4,120.73
                           Check               02/03/2021        eftl121640               S15.30
                           Check               02/03/2021        eftll21642               $12.00
                           Check               02/08/2021        eftll21643             $1.106.34
                           Cheek               02/10/2021        eft010526                 $24.00
                           Check               02,'IQ/2021       cft02I021                 $24.00
                           Check               02/11/2021        eft01122                  S36.00
                           Check               02/11/2021        eft021121                 £20.00
                           Check               02/12/2021        eft01123                 $266.00
                           Check               02/18/2021        eft02I82I                 S24.00
                            Check              02/23/2021        eft021124                S24.00
                            Clieck             02/24/2021        eft021l27                $24.00
                           Check               02/26/2021        eft02262I               $12.00
                           Check               03/02/2021        eft020222               $24.00
                           Check               03/03/2021       332022                   $15.20
                           Check               03/04/2021       332021                   $24.00
                           Check               03/04/2021       332026                   $12.00
                           Check               03/05/2031       332027                 $1,119.07
                           Check               03/10/2021       332035                     $36.00
                           Check               03/11/2021       332037                     $12.00
                           Check               03/12/2021        332038                  $293.00
                           Check               03/17/2021        332045                   S24.ga
                           Check               03/19/2021        332046                   S 12.00
MARYGROVE AWNINGS
                           Bill Pmt -Check     12/23/2020       34916                  $7,000.00
                           Bill Pint -Check    03/17/2021       3172021
MATERIALISE
                           Bill Pint-Check     02/05/2021       35014                  $2,000,00
                           ec                  02/23/2021                              19,240.00
MIDLAND EQUIPMENT
FINANCE
                           Bill Pint -Check    12/29/2020        12292020              S7,S11.79
                           Bill Pint -Check    01/29/2021       eftO 12921             $7,811.79
                           Bill Pmt -Check     03/02/2021       3022021                57,811.79
MIDWEST RESINS
                           Bill Pmt -Check     03/04/2021       35112                  $6,280.81
NOVA STAR
                           Bill Pmt -Check     02/05/2021       35018                  $5,160.00
                           Bill Pint -Check    03/10/2021       35132                 $11,600.00
                           Bill Pmt-Check     03/17/2021        35161                  $4,035.00
PEOPLES CAPITAL LEASING
CORPOR
                           Bill Pint -Check   01/19/2021        II 92021               $2,722.19
                           Bill Pint -Check   02/11/2021        35040                  $2,722.19
                           Bill Pmt -Check    02/22/2021        35054                  $2,722.19
                           Bill Pmt -Check    03/22/2021        3222021                $2,722,19
PLASTIC SERVICE CENTERS
INC
                           Bill Pmt-Check     03/01/2021        35082                 $13,386.93
PRIORITY HEALTH
                           Bill Pint -Check   02.'11/2021       35041                $39,139.92
ROUSH INDUSTRIES, INC
                           setoff             03.'17/2P21       3172021               S16.703.00
SHE1LA OLIVIO.
                           Bill Prot -Check   I2,'23'2020       34913                   S581,34
                          Bill Pint -Check    01/04/2021        34930                  $2,342.12
                          Bill Prat-Check     01/14/2021        34965                  $4,229.01
                           Bill Pmt -Check    01/21/2021        34973                  S4.923.02
                          Bill Pint-Check     01/28/2021        34981                  $2,515.31
                          Bill Pint -Check    01,'28/2021       34986                   $227.48
                          Bill Pint -Check    02/02/2021        34994                 S6,620.00
                          Bill Pmt -Chwk      02/05/2021        34996                 S3,330.54
                          Bill Pmt -Check     02/08/2021        35027                 S!,632.12
                          Bill Pint -Cheek    02/11/2021        35046                 Sl,620.47
                          Bill Pmt -Check     02/18/202.1       35051                 $2.673,68
                          Bill Pint -Check    02/25/2021        35079                 $7.307.75
                          Bill Pmt -Check     03/01/2021        35080                 $5,762.25


            21-42617-mar        Doc 71        Filed 05/07/21                    Entered 05/07/21 12:40:31   Page 36 of 44
                                                                                                                        Page 3 af4
BAB PM                                                              Linear AMS.LLC.
03/23/21
                                                               Transaction List by Vendor
                                                           December 23, 2020 through Mar<:h23, 2021




                                                   Date            Nui                     Credit
                          Bill Pint-Check       03/01/2021       35081                  S6.620.0Q
                          Bill Pmt -Check                        3S083                     S5o.ao
                           Bill Pint -Check     03/02/2021       35084                    $295.80
                          Bill Pint -Check      03.101/202l      35085                  $451.14
                          Bill Pint -Check      03/04/202)       35098                 S2.310.63
                          Bill Pmt -Check       03/10/2021       35133                 Sl.123.15
                          Bill Pint-Check       03,'I5,'2021     35140                 $1,892.46
                          BU1 Pint-Check        03/17/2021       35172                 S5,242.84
                          Bill Pmt -Check       03,'18/2021      35173                 S2.450.66
SIEMENS FINANCIAL
SERVICES, INC.
                          Check                02/08/2021        eft010522              $369.32
                          Check                02/09/2021        eft010523            S10,6Q7.02
                          Check                02/23/2021        efl021l23            $10,607.02
STROBL & SHARP PLLC
                          Bill Pmt-Check       02/2d/2021        eft022621            $17,182.50
TMVALENCE
TECHNOLOGIES
                          Bill Pint-Checfc     12/30/202Q        12302020              $8,187.07
                          Bill Pmt -Check      03/01/2021        3Q12021              S16,573.84
ULINE
                          Bill Pint -Check     01/14/2021        34972                  $655,00
                          Bill Pint -Check     02/05/2021        35023                 S),761.90
                          Bill Pint -Check     02/25/2021        35077                  $592.00
                          Bill Pint -Check     03/04/2021        35120                 $1,230.80
                          Bill Pmt -Check      03/10/2021        35135                  S892.97
                          Bill Pint -Check     03/17/2021        35166                 $1,683.00
US BANK EQUIPMENT
FINANCE
                          Bill Pmt -Check      02/22/2021        35056                 $7,557.88
                          Bill Fmt -Check      03/10/2021        35137                 S7,557.88
                          Check                03/22/2021        332047                S7,557.B8




                                                                                                                                 I




                                                                                                                                 I




           21-42617-mar      Doc 71           Filed 05/07/21                  Entered 05/07/21 12:40:31   Page 37 of 44
                                                                                                                      PaS»4oT4
         Earnings Listing                            Check- Dates: 03/20/2020 to 03/19/2021                              Pag
                                                     Processes: 2020032001 - 2021031901
           Linear Mold & Engineering Inc (105306)
                                                     Pay Periods: 03/09/2020 to 03/14/2021




LOUIS YOUNG

REG


Employee                            Chk Date        Rate        Hours           Amount
Young, Louis J.                   03/20/2020      0.00            0.00         1,923.08
                                  03/27/2020     24.04            0.00             961.54
                                  04/03/2020     24.04            0.00             961.54
                                  04/10/2020     24.04            0,00             961.54
                                  04/17/2020     24.04            0.00             961.54
                                  04/17/2Q20     24.04           0.00              961.54
                                  04/24/2020     48.08           0.00          1,923.08
                                  05/01/2020     48.08           0.00          1,923.Q8
                                  05/08/2020     48.08           0.00          1,923.08
                                  05/15/2020     48.08           0.00          1,923.08
                                  05/22/2020    48.08            0.00          1,923.08
                                  05/29/2020    48.08            0.00          1,923.08
                                  06/05/2020    48.08            0.00          1,923.08
                                 06/12/2020     48-08            0.00          1,923.08
                                 06/19/2020     48.08            0.00          1,923.08
                                 06/26/2020     48.08            0,00          1,923.08
                                 07/03/2020     48.08            0,00          1,923.08
                                 07/10/2020     48.08            0.00          1,923.08
                                 07/17/2020     48,08            0.00          1,923.08
                                 07/24/2020     48.08            0.00          1,923.08
                                 07/31/2020     48.08            0.00          1,923.08
                                 08/07/2020     48.0S            0.00          1,923.08
                                 08/14/2020     48.08            0.00          1,923.08
                                 08/21/2020     48.08            0.00          1,923.08
                                 08/28/2020     48.08            0.00         1,923.08
                                 09/04/2020     48.08            0.00         1,923.08
                                 09/11/2020     48.08            0.00         1,923.08
                                 09/18/2020      0.00            0.00         1,923.08
                                 09/25/2020     28.85            0.00         1.153.92
                                 10/02/2020     28.85           0.00          1,153.92
                                 10/09/2020     28.85            0.00         1,153.92
                                 10/16/2Q20     28.85            0,00         .1,153.92
                                 10/23/2020     28.85           0.00          1,153.92
                                 10/30/2020     28.85           0.00          1,153.92
                                 11/06/2020     48.08           0.00          1,923.08
                                 11/13/2020     48.08           0.00          1,923.08
                                 11/20/2020     48.08           0.00          1,923.08
                                 11/27/2020     48.08           0.00          1,923.08
                                 .12/04/2020     0.00           0.00          1,923.08
                                 12/11/2020      0.00           0.00          1,923.08
                                 12/18/2020      0.00           0.00          1,923.08
                                 12/24/2020      0.00           0.00          1,923.08
                                 12/31/2020      0.00           0.00          1,923.08
                                 01/08/2021      0.00           0.00          1,923.08
                                 01/15/2021      0.00           O.OQ          1,923.08




                  21-42617-mar     Doc 71      Filed 05/07/21           Entered 05/07/21 12:40:31    Page 38User:
                                                                                                             of 44DBowen
                                                           Paylocity Corporation
                                                             (888) 873-8205                         Run on 3/22/2021at2:04PM
           Earnings Listing                       Check Dates: 03/20/2020 to 03/19/2021                                  Pag
                                                   Processes: 2020032001 -2021031901
           Linear Mold & Engineering Inc (105306) Pay Periods: 03/09/2020 to 03/14/2021


                                    01/22/2021       0.00         0.00         1,923.08
                                    01/29/2021       0.00         0.00         1,923.08
                                    02/05/2021       0.00         0.00         .1,923.08
                                    02/12/2021       0.00         0.00         1,923.08
                                    02/19/2021       0.00         0.00         1,923.08
                                    02/26/2021       0,00         0.00         1,923.08
                                    03/05/2021       0.00         0.00         1,923.08
                                    03/12/2021       0.00         0.00         1,923.08
                                    03/19/2021       0.00         0.00         1,923.08
                                                                  0.00        94,423.66
REG Totals
                                                                  0.00        94,423.66
VAC


Employee                             Chk Date        Rate        Hours         Amount
Young, Louis J.                     06/26/2020      48.08        40.00         1,923.08
VAC Totals
                                                                 40.00        1,923.08




                  21-42617-mar       Doc 71      Filed 05/07/21       Entered 05/07/21 12:40:31
                                                           Paylocity CorporatiQn
                                                                                                   Page 39User:
                                                                                                           of 44DBowen
                                                              (888)873-8205                       Run on 3/22/2021 at 2:04 PM
         Earnings Listing                             Check Dates: 03/20/2020 to 03/19/2021                          Pag
                                                      Processes: 2020032001-2021031901
           Linear Mold & Engineering Inc (105306)
                                                      Pay Periods: 03/09/2020 to 03/14/2021



JOHN TENBUSCH
REG


Employee                           Chk Date         Rate          Hours          Amount
Tenbusch, John                    03/20/2020     10.41             0.00           416.51
                                  03/27/2020        3.25           0.00           130.00
                                  04/03/202Q        3.25           0.00           130.00
                                  04/10/2020        3.25           0.00           130.00
                                  04/17/2020        3.25           0.00           130.00
                                 04/17/2020     46.25              0.00         1,850.00
                                  04/24/2020    46.25              0.00         1,850.00
                                 05/01/2020     46.25              O.OQ         1,850.00
                                 05/0172020     46.25             0.00          1.850.00
                                 05/01/2020     46.25              0.00        -1,850.00
                                 05/08/2020     46.25              0.00         1,850.00
                                 05/15/2020     46.25              0.00         1,850.00
                                 05/22/2020     46.25              0.00         1,850.00
                                 05/29/2020     46.25              0.00         1,850,00
                                 06/05/2020     46,25             0.00          1,850,00
                                 06/12/2020     28.25             0.00          1,130,00
                                 06/19/2020     28.25             Q.OO          1,130.00
                                 06/26/2020     28.25             0.00          1,130.00
                                 07/03/2020     28.25             0.00          1,130.00
                                 07/10/2020     28.25             0.00          1,130.00
                                 07/17/2020     28.25             0,00          1,130.00
                                 07/24/2020     28.25             0.00          1,130.00
                                 07/31/2020     28.25             0.00          1,130.00
                                 08/07/2020     28.25             0.00          1,130.00
                                 08/14/2020     28.25             0.00          1,130.00
                                 08/21/2020     28.25             0.00          1,130.00
                                 08/28/2020     2S.25             0,00          1,130.00
                                 09/04/2020     28.25             0.00          1,130,00
                                 09/11/2020     28.25             0.00          1,130.00
                                 09/18/2020         0.00          0.00          1.130.00
                                 09/25/2020         0.00          0.00          1,130.00
                                 10/02/2020      0.00             0.00          1,130.00
                                 10/09/2020      0.00             0.00          1,130.00
                                 10/16/2020      0.00             0.00          1,130.00
                                 10/23/2020      0.00             0.00          1,130.00
                                 10/30/2020      0.00             0,00          1,130.00
                                 1I/06/2Q20      0.00             0.00          1,130.00
                                 11/13/2020      0.00             0.00          1,130.00
                                 11/20/2020      0.00             0.00          1,130.00
                                 11/27/2020      0.00             0.00         1,130.00
                                 12/04/2020      0.00             0,00          1,130.00
                                 12/11/2020      0.00             0.00          1,130.00
                                 12/18/2020      0.00             0.00          1,130.00
                                 12/24/2020      0.00             0.00         1,130.00
                                 12/31/2020      0.00             0.00          1,130.00
                                 01/08/2021      0.00             0.00          1,130.00
                                 01/15/2021      0.00             0.00         1,130.00




                 21-42617-mar      Doc 71      Filed 05/07/21      Entered 05/07/21 12:40:31
                                                        Paylocity Corporation
                                                                                                Page 40User:
                                                                                                        of 44DBowen
                                                               (888)873-8205                   Run on 3/22/2021 at 2;04PM
         Earnings Listing                          Check Dates: 03720/2020 to 03/19/2021                             Pag
                                                   Processes: 2020032001 - 2021031901
         Linear Mold & Engineering Inc (105306)    Pay Periods: 03/09/2020 to 03/14/2021



                                 01/22/2021       0.00          0.00         1,130.00
                                 01/29/2021       0.00          0.00         1,130.00
                                 02/05/2021     46.25           0.00         1,850.00
                                 02/12/2021     46.25           0.00         1,850.00
                                 02/19/2021     46.25           0.00         1,850.00
                                 02/26/2021     46.25           0.00         1,850.00
                                 03/05/2021     46,25          0.00          1,850.00
                                 03/12/2021     46.25          0.00          1,850.00
                                 03/19/2021     46.25          0.00          1,850.00
                                                               0.00         67,106.51
REG Totals
                                                               0.00        67,106.51

Report Totals
Code                 Descripti                    Employees                  Amount
                     on
HOLM                 Holiday                              1                     0.00
                     Memo
REG                  Regular                              ]                67,106.51
Totals                                                    I                67,10(i.51




                21-42617-mar      Doc 71      Filed 05/07/21      Entered 05/07/21 12:40:31
                                                       Paylocity Corporation
                                                                                                Page 41 of 44
                                                                                                           User: DBowen
                                                           (888)873-8205                      Run on 3/22/2021 at 2:04 PM
        Earnings Listing                               Check Dates: 03/20/2020 to 03/19/2021                                   Pag
                                                        Processes: 2020032001 -2021031901
        Linear Mold & Engineering Inc (1053 06)        Pay Periods: 03/09/2020 to 03/14/2021



JACKTENBUSCH
OT

Employee                    Location                            Chk Date         Rate          Hours    Amount
Tenbusch,Jack               500                               04/03/2020        24.00           1.25     30.00
                            500                               04/10/2020        24.00           1.50     36.00
                            500                               04/17/2020        24.00           0.25      6.00
                            Total for Tenbusch, Jack                                            3.00     72.00
OT Totals
                                                                                                3.00     72.00
REG


Employee                   Location                             Chk Date         Rate          Hours   Amount
Tenbusch,Jack              500                                03/20/2020        16.00          14,75    236.00
                           500                                03/27/2020        16.00          35.25    564.00
                           500                                04/03/2020        16.00          40.00    640.00
                           500                                04/10/2020        16.00          40.00    640.00
                           500                                04/17/2020        16.00          40.00    640,00
                           500                                04/17/2020        25.00           0.00   1,000.00
                           500                               04/24/2020         41.00           0.00   1,640.00
                           300                               05/01/2020         41.00          0.00    .1,640.00
                           300                               05/08/2020         41.00          0.00    1,640.00
                           300                               05/15/2020         41.00          0.00    1,640.00
                           300                               05/22/2020         41.00          0.00    1,640.00
                           300                               05/29/2020         41.00          0.00    1.640.00
                           300                               06/05/2020         41.00          0.00    1,640.00
                           300                               Q6/12/2020          0.00          38.25      0.00
                           300                               06/12/2020          0.00           0.00    660.00
                           300                               06/19/2020          0.00          0,00     660.00
                           300                               06/26/2020          0.00          0.00     660.00
                           300                               07/03/2020          0.00          0.00     660.00
                           300                               07/10/2020          0.00          0.00     660.00
                           300                               07/17/2020         0.00           0.00     660,00
                           300                               07/24/2020         0.00           0.00     660.00
                          300                                07/31/2020         0,00           0.00     660.00
                          300                                08/07/2020         0.00           0.00    660.00
                          300                                08/14/2020         0.00           0.00    660.00
                          300                                08/21/2020         0.00           0.00    660.00
                          300                                08/28/2020         0.00           0.00    660.00
                          300                                09/04/2020         0.00           0.00    660.00
                          300                                09/11/2020         0.00           0.00    660.00
                          300                                09/18/2020         0.00           0.00    660.00
                          300                                09/25/2020         0.00           0.00    660.00
                          300                                10/02/2020         0.00           0.00    660.00
                          300                                10/09/2020         0.00           0.00    660.00
                          300                                10/16/2020         0.00           0.00    660.00
                          300                                10/23/2020         0.00           0.00    660.00
                          300                                10/30/2020         0.00           0.00    660.00
                          300                                11/06/2020         0.00           0.00    660.00
                          300                                11/13/2020        19.23           0.00    769.23
                          300                                11/20/2020        19.23           0.00    769.23




                21-42617-mar      Doc 71        Filed 05/07/21      Entered 05/07/21 12:40:31
                                                         Paylocity Corporation                              Page 42User:
                                                                                                                    of 44DBoweii
                                                               (888)873-8205                              Run on 3/22/2021at2:04PM
         Earnings Listing                                   Check Dates: 03/20/2020 to 03/19/2021                                    Pag
                                                             Processes: 2020032001 - 2021031901
         Linear Mold & Engineering Inc (105306)
                                                            Pay Periods: 03/09/2020 to 03/14/2021



                                300                                 11/27/2020        19.23           0.00     769.23
                                300                                .12/04/2020        19.23           0.00     769.23
                                300                                12/11/2020         19.23           0.00     769.23
                                300                                12/18/2020         19.23           0.00     769.23
                                300                                 12/24/2020        19.23           0.00     769.23
                                300                                12/31/2020         19.23           0.00     769.23
                                300                                01/08/2021         19.23          0.00      769.23
                                300                                01/15/2021         19.23          0,00      769.23
                                300                                01/22/2021         19.2.3         0.00      769.23
                                300                                01/29/2021          0.00          0.00      230.77
                                300                                01/29/2021        25.00           0.00     1.000.00
                                300                                02/05/2021          0.00          0.00     1,000.00
                                300                                02/12/2021          0,00          0.00     1,000.00
                                300                                02/19/2021          0.00          0.00     1,000.00
                                300                                02/26/2Q21          0.00          0.00     1,000.00
                                300                                03/05/2021         0.00           0.00     1,000.00
                                300                                03/12/2021         0.00           0.00     1,000.00
                                300                                03/19/2021         0.00           0.00     1,000.00
                                Total for Tenbuseli, Jack                                           208.25   46.412.30
REG Totals
                                                                                                    208.25   46,412.30
                                                                                                    88.00        0.00

Report Totals
Code                 Description                     Type                               Employees             Amount

OT                   Overtime                        OT                                         I               72.00
REG                  Regular                         Reg                                        1            46,412.30
VAC                  Vacation                        Standard                                   1                0.00
Totals                                                                                                       46,484.30




                21-42617-mar          Doc 71         Filed 05/07/21       Entered 05/07/21 12:40:31
                                                               Paylocity Corporation                              Page 43User:
                                                                                                                          of 44DBowen
                                                                     (888)873-8205                               Run on 3/22/2021at2:04PM
 12:53 PM
 03/24/21
                                                                Linear AMS,LLC.
                                                     Transaction List by Vendor
                                                     March 26, 2020 through March 25,2021

 EXPENSE REIMBURSEMENTS
                          Type            Date         Credit
 JACK TENBUSCH.
                   Bill Pmt -Check      04/01/2020       51.62    Mileage
                   Bill Pmt -Check      05/11/2020       84.78    Shop Consumbles
                   Bill Pmt -Check      06/19/2020       43.24    Shop Consumbles
                   Bill Pmt -Check      06/26/2020      125.28    Phone
                   Bill Pmt-Check       08/14/2020      336.68    Mileage, $30.44 Shop Consumables
                   Bill Pmt-Check       09/04/2020      282.66    Phone, $220.60 Shipping
                   Bill Pmt -Check      09/25/2020      104.28    Materials reimbursement
                   Bill Pmt-Check       10/09/2020       89,38    Phone, $44.08 Materials
                   Bill Pmt -Check      10/29/2020      563.11    Mieage, $411.73 Materials
                   Bill Pmt -Check      11/08/2020      632.33    Materials reimbursement
                   Bill Pmt -Check      11/13/2020      201.53    Shop Consumbles
                   Bill Pmt-Check       12/18/2020     465.38     Shop Consumbles
                   Bill Pmt -Check      12/18/2020    1.210.70    $641.3 Materials,$90.75 onsumables, $478.65 Materials
                  Bill Pmt -Check       12/23/2020    1.040.18    Telephone. $841.15 Equipment repair, $77.81 Meals
                  Bill Pmt -Check      01/04/2021      771.93     Materials reimbursement
                  Bill Pmt-Check       01/15/2021       102.67    Reimbused phone expense
                  Bill Pmt -Check      01/28/2021      282.14     Milage, phone, $80 materials
                  Bill Pmt -Check      02/05/2021       92.29     Reimbused phone expense
                  Bill Pmt -Check      02/25/2021      265.29     Shop Consumbles
JOHN TENBUSCH.
                  Bill Pmf -Check      05/29/2020     3,286.99   Walnut Creek Membership
                  Bill Pmt -Check      09/04/2020       50.00    Reimbused phone expense
                  Bill Pmt-Check       10/02/2020       50.00    Reimbused phone expense
                  Bill Pmt -Check      11/03/2020       50.00    Reimbused phone expense
                  Check                11/12/2020     7,500.00   Payroll Advance
                  Bill Pmt -Check      12/04/2020       50.00    Reimbused phone expense
                  Bill Pmt -Check      01/04/2021       50.00    Reimbused phone expense
                  Bill Pmt -Check      01/28/2021       50.00    Reimbused phone expense
                  Bill Pmt -Check      03/02/2021       50.00    Reimbused phone expense
LOUIS YOUNG.
                 Bill Pmt-Check        10/02/2020       50.00    Reimbused phone expense
                  Bill Pmt -Check      11/03/2020       50.00    Reimbused phone expense
                 Bill Pmt -Check       12/04/2020       SO.00    Reimbused phone expense
                 Bill Pmt -Check       01/04/2021       SO.00    Reimbused phone expense
                 Bill Pmt -Check       01/28/2021       50.00    Reimbused phone expense
                 Bill Pmt -Check       02/05/2021      189.23    Reimbused phone expense
                 Bill Pmt -Check       03/02/2021       50.00    Reimbused phone expense




      21-42617-mar                  Doc 71       Filed 05/07/21         Entered 05/07/21 12:40:31              Page 44 of 44
                                                                                                                          Page 1 of 1
